EXHIBIT 10.1
SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
DATED AS OF MAY 30, 2008
AMONG
ALLIED RECEIVABLES FUNDING INCORPORATED,
as Borrower,
ALLIED WASTE NORTH AMERICA, INC.,
as Servicer,
ATLANTIC ASSET SECURITIZATION LLC,
as a Lender
CALYON NEW YORK BRANCH,
as a Lender Group Agent
THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO,
THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO,
THE LENDER GROUP AGENTS FROM TIME TO TIME PARTY HERETO,
AND
CALYON NEW YORK BRANCH, AS AGENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
Article I The Advances
    2  
Section 1.1 Credit Facility
    2  
Section 1.2 Increases
    3  
Section 1.3 Decreases
    3  
Section 1.4 Deemed Collections; Borrowing Limit
    3  
Section 1.5 Payment Requirements
    5  
Section 1.6 Ratable Loans; Funding Mechanics; Liquidity Fundings
    5  
Article II Payments and Collections
    6  
Section 2.1 Payment Obligations
    6  
Section 2.2 Collections Prior to Amortization
    6  
Section 2.3 Collections Following Amortization
    7  
Section 2.4 Payment Rescission
    8  
Section 2.5 Calculation of CP Costs, Interest, Etc
    8  
Article III Conduit Funding
    8  
Section 3.1 CP Costs
    8  
Section 3.2 [Reserved]
    9  
Section 3.3 CP Costs Payments
    9  
Section 3.4 Default Rate
    9  
Article IV Liquidity Bank Funding
    9  
Section 4.1 Liquidity Bank Funding
    9  
Section 4.2 Interest Payments
    9  
Section 4.3 Selection and Continuation of Interest Periods
    9  
Section 4.4 Liquidity Bank Interest Rates
    10  
Section 4.5 Suspension of the LIBO Rate
    10  
Section 4.6 Default Rate
    11  
Article V Representations and Warranties
    11  
Section 5.1 Representations and Warranties of the Loan Parties
    11  
Article VI Conditions of Advances
    15  
Section 6.1 Conditions Precedent to Effectiveness of Agreement
    15  
Section 6.2 Conditions Precedent to All Advances and Reinvestments
    15  
Article VII Covenants
    16  
Section 7.1 Affirmative Covenants of the Loan Parties
    16  
Section 7.2 Negative Covenants of the Loan Parties
    24  
Article VIII Administration and Collection
    25  
Section 8.1 Designation of Servicer
    25  
Section 8.2 Duties of Servicer
    26  
Section 8.3 Collection Notices
    27  
Section 8.4 Responsibilities of Borrower
    28  
Section 8.5 Monthly Reports
    28  
Section 8.6 Servicing Fee
    28  
Section 8.7 Servicer Indemnities
    28  

i



--------------------------------------------------------------------------------



 



                Page  
Section 8.8 Servicer Covenants
    30  
Article IX Amortization Events
    31  
Section 9.1 Amortization Events
    31  
Section 9.2 Remedies
    33  
Article X Indemnification
    34  
Section 10.1 Indemnities by the Loan Parties
    34  
Section 10.2 Increased Cost and Reduced Return
    36  
Section 10.3 Other Costs and Expenses
    37  
Section 10.4 Taxes
    37  
Article XI The Agents
    41  
Section 11.1 Authorization and Action
    41  
Section 11.2 Delegation of Duties
    42  
Section 11.3 Exculpatory Provisions
    42  
Section 11.4 Reliance
    42  
Section 11.5 Non-Reliance on Agent and Other Lenders
    43  
Section 11.6 Reimbursement and Indemnification
    43  
Section 11.7 Individual Capacity
    44  
Section 11.8 Successors
    44  
Article XII Assignments; Participations
    45  
Section 12.1 Assignments
    45  
Section 12.2 Participations
    46  
Article XIII Security Interest
    46  
Section 13.1 Grant of Security Interest
    46  
Section 13.2 Termination after Final Payout Date
    47  
Article XIV Miscellaneous
    47  
Section 14.1 Waivers and Amendments
    47  
Section 14.2 Notices
    47  
Section 14.3 Ratable Payments
    48  
Section 14.4 Protection of Agent’s Security Interest
    48  
Section 14.5 Confidentiality
    49  
Section 14.6 Bankruptcy Petition
    49  
Section 14.7 Limitation of Liability
    50  
Section 14.8 CHOICE OF LAW
    50  
Section 14.9 CONSENT TO JURISDICTION
    50  
Section 14.10 WAIVER OF JURY TRIAL
    51  
Section 14.11 Integration; Binding Effect; Survival of Terms
    51  
Section 14.12 Counterparts; Severability; Section References
    51  
Section 14.13 Calyon Roles
    52  

ii



--------------------------------------------------------------------------------



 



      Exhibits    
 
   
Exhibit I
  Definitions
 
   
Exhibit II
  Form of Borrowing Notice
 
   
Exhibit III
  Originators, Jurisdiction of Organization, Places of Business, Chief Executive
Office, Locations of Records; Federal Employer Identification Number(s), Other
Names
 
   
Exhibit IV
  Names of Collection Banks; Lock-Boxes & Collection Accounts
 
   
Exhibit V
  Form of Compliance Certificate
 
   
Exhibit VI
  Form of Collection Account Agreement
 
   
Exhibit VII
  Form of Assignment Agreement
 
   
Exhibit VIII
  Credit and Collection Policy
 
   
Exhibit IX
  Form of Monthly Report
 
   
Exhibit X
  [Reserved]
 
   
Exhibit XI
  Form of Performance Undertaking
 
   
Exhibit XII
  [Reserved]
 
   
Exhibit XIII
  Form of Reduction Notice

      Schedules    
 
   
Schedule A
  Lender Groups, Lender Group Agents, Conduit Lenders and Liquidity Banks and
Commitments of Liquidity Banks
 
   
Schedule B
  Closing Documents
 
   
Schedule C
  Originators
 
   
Schedule D
  Excluded Commercial Management System Districts
 
   
Schedule E
  Excluded InfoPro System Divisions
 
   
Schedule F
  Excluded Trux Systems Divisions

iii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of May 30, 2008 is entered into by and among:
     (a) Allied Receivables Funding Incorporated, a Delaware corporation
(“Borrower”),
     (b) Allied Waste North America, Inc., a Delaware corporation (“Allied”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),
     (c) Each of the entities identified on Schedule A to this Agreement as a
Conduit (together with any of their respective successors and assigns hereunder,
the “Conduit Lenders”),
     (d) Each of the entities identified on Schedule A to this Agreement as a
Liquidity Bank (together with any of their respective successors and assigns
hereunder, the “Liquidity Banks”),
     (e) Each of the entities identified on Schedule A to this Agreement as a
Lender Group Agent (together with any of their respective successor and assigns
hereunder, (the “Lender Group Agents”),
     (f) Atlantic Asset Securitization LLC (“Atlantic”), and
     (g) Calyon New York Branch, as agent for the Lender Group (as defined
herein) of which Atlantic is a party (in such capacity, the “Atlantic Agent”),
as a Lender that is a member of the Atlantic Group (as defined below) and as
agent for the Lenders hereunder or any successor agent hereunder (in such
capacity, together with its successors and assigns hereunder, the “Agent”).
     Unless defined elsewhere herein, capitalized terms used in this Agreement
shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     This Agreement amends and restates in its entirety that certain Amended and
Restated Credit and Security Agreement, dated as of May 30, 2006 (as amended
supplemented and otherwise modified to the date hereof), by and among the
Borrower, Allied, the Conduit Lenders, the Liquidity Banks and the Lender Group
Agents from time to time thereto, VFCC and Wachovia Bank, National Association,
as agent thereunder for the Lender Groups, and
     Borrower desires to borrow from the Lenders from time to time.
     Each Conduit may, in its absolute and sole discretion, make Advances to
Borrower from time to time.

 



--------------------------------------------------------------------------------



 



     In the event that a Conduit declines to make any Advance, the Liquidity
Banks that are members of the related Lender Group shall, at the request of
Borrower, make Advances from time to time.
     Calyon has been requested and is willing to act as Agent on behalf of the
Lenders in accordance with the terms hereof.
Article I
The Advances
     Section 1.1 Credit Facility.
     (a) Upon the terms and subject to the conditions hereof, from time to time
prior to the Facility Termination Date:
     (i) Borrower may, at its option, request Advances from the Lenders in an
aggregate principal amount at any one time outstanding not to exceed the lesser
of the Aggregate Commitment and the Borrowing Base (such lesser amount, the
“Borrowing Limit”);
     (ii) subject to the terms and conditions of this Agreement, each Lender
Group shall make available Loans in an amount equal to the lesser of such Lender
Group’s Lender Group Limit and its Lender Group Share of the Advance requested,
as provided for herein; and
     (iii) any Conduit may, at its option, make available its Lender Group Share
of the requested Advance, or if any Conduit shall decline to make available its
Lender Group Share of any Advance requested prior to the Commitment Termination
Date, except as otherwise provided in Section 1.2, the Liquidity Banks that are
members of the related Lender Group severally agree to make Loans in an amount
equal to the lesser of such Lender Group’s Lender Group Limit and the related
Lender Group Share of the requested Advance, it being understood that no
Liquidity Bank shall have any obligation to make any Loan after the Commitment
Termination Date.
     Each of the Advances, and all other Obligations, shall be secured by the
Collateral as provided in Article XIII. It is the intent of each Conduit to fund
its Lender Group Share of all Advances by the issuance of Commercial Paper.
     (b) Borrower may, upon at least 30 days’ notice to the Agent, terminate in
whole or reduce in part, ratably among the Lender Groups, the unused portion of
the Aggregate Commitment of the Liquidity Banks; provided that each partial
reduction of the Aggregate Commitment shall be in an amount equal to at least
$10,000,000 (or a larger integral multiple of $1,000,000 if in excess thereof).
Each such reduction shall reduce the Commitments of the Liquidity Banks of each
Lender Group ratably among such Liquidity Banks in such Lender Group.

2



--------------------------------------------------------------------------------



 



     Section 1.2 Increases.
     Borrower shall provide the Agent and each Lender Group Agent with at least
two (2) Business Days’ prior notice in a form set forth as Exhibit II hereto of
each Advance (each, a “Borrowing Notice”). Each Borrowing Notice shall be
subject to Section 6.2 hereof and shall be irrevocable and shall specify the
requested increase in Aggregate Principal (which shall not be less than
$1,000,000 or a larger integral multiple of $100,000) and the Borrowing Date
(which, in the case of any Advance after the initial Advance hereunder, shall
only be on a Settlement Date) and, in the case of an Advance requested on or
before the Commitment Termination Date and to be funded by the Liquidity Banks,
the requested Interest Rate and Interest Period. Following receipt of a
Borrowing Notice, each Lender Group Agent will determine whether related Conduit
will make available such Lender Group’s Lender Group Share of the requested
Advance. If any Conduit or the related Lender Group Agent determines that such
Conduit will not make available the related Lender Group’s Lender Group Share of
a proposed Advance, then such Lender Group’s Lender Group Share of a proposed
Advance will be made by the related Liquidity Banks and such Loan will accrue CP
Costs for the period from the date such Loan is made to the end to the then
current Settlement Period. On the date of each Advance, upon satisfaction of the
applicable conditions precedent set forth in Article VI, each Conduit or the
related Liquidity Banks (with respect to Advances requested on or before the
Commitment Termination Date), as applicable, shall wire transfer, or cause to be
wire transferred, immediately available funds to the Facility Account in an
amount equal to (a) in the case of a Conduit, its Lender Group Share of the
principal amount of the requested Advance or (b) in the case of a Liquidity
Bank, such Liquidity Bank’s Pro Rata Share of its Lender Group Share of the
principal amount of the requested Advance.
     Section 1.3 Decreases.
     Except as provided in Section 1.4, Borrower shall provide the Agent with
prior written notice in conformity with the Required Notice Period and in a form
set forth as Exhibit XIII hereto (a “Reduction Notice”) of any proposed
reduction of Aggregate Principal. Such Reduction Notice shall designate (a) the
date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Principal shall occur (which date shall give effect to the applicable Required
Notice Period) and (b) the amount of Aggregate Principal to be reduced (the
“Aggregate Reduction”), which shall be applied ratably among all Lender Groups
and, within each Lender Group, to the Loans specified by Borrower in the
Reduction Notice, or if no Loans are so specified, ratably to the Loans of the
related Conduit and the Liquidity Banks. Only one (1) Reduction Notice shall be
outstanding at any time.
     Section 1.4 Deemed Collections; Borrowing Limit.
     (a) If on any day:
     (i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or as a result of any
tariff or other governmental or regulatory action, or

3



--------------------------------------------------------------------------------



 



     (ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or
     (iii) the Outstanding Balance of any Receivable is reduced on account of
the obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or
     (iv) the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than such Receivable becoming a Defaulted Receivable), or
     (v) any of the representations or warranties of Borrower set forth in
Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect
to any Receivable,
then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i) - (iv) above, in the amount of
such reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable; provided, however, that in any such
case, (1) provided that no Amortization Event has occurred, if after giving
effect to a reduction in the Outstanding Balances of all affected Receivables in
the amounts described in clauses (A) and (B) of this Section 1.4(a), a Borrowing
Base Deficiency exists, Borrower shall immediately pay to each Lender Group
Agent, in accordance with Section 1.4(b), an amount necessary to cure such
Borrowing Base Deficiency or (2) if an Amortization Event has occurred, Borrower
shall pay to the Collection Account, in immediately available funds, the amounts
specified in clauses (A) or (B) of this Section 1.4(a), as applicable on the
Business Day that Borrower or the Servicer becomes aware such breach exists.
     If, in accordance with clause (B) of Section 1.4(a), Borrower deposits or
caused to be deposited in a Collection Account the Outstanding Balance of a
Receivable, then, on the next Settlement Date, upon receipt by the Agent and
each Lender Group Agent of a Monthly Report identifying such Receivable and the
Outstanding Balance thereof, the Agent on behalf of the Secured Parties shall
release its security interest in such Receivable and the Related Security and
Collections (other than the related Deemed Collection) with respect thereto
without any further action required on the part of Borrower, the Agent or the
Secured Parties.
     (b) Borrower shall ensure that the Aggregate Principal at no time exceeds
the Borrowing Limit. If at any time a Borrowing Base Deficiency exists, then
Borrower shall immediately pay to each Lender Group Agent, in immediately
available funds, an amount equal to such Lender Group Share of the amount
necessary to reduce the Aggregate Principal, such that after giving effect to
such payment the Aggregate Principal is less than or equal to the Borrowing
Limit. Upon receipt of such funds, each Lender Group Agent shall apply such
funds to the Loans specified by Borrower in writing to each Lender Group Agent,
or if no Loans are so specified, ratably to the Loans of the related Conduit and
the Liquidity Banks, such that after

4



--------------------------------------------------------------------------------



 



giving effect to such payment the related Lender Group Principal is less than or
equal to the Lender Group Limit.
     Section 1.5 Payment Requirements.
     All amounts to be paid or deposited by any Loan Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 1:30 p.m. (New York City time) on the day when due in
immediately available funds, and if not received by 1:30 p.m. (New York City
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to a Lender Group they shall be paid to the related
Lender Group Agent’s Account, for the account of such Lender Group, until
otherwise notified by the applicable Lender Group Agent. Upon notice to
Borrower, the Agent may debit the Facility Account for all amounts due and
payable hereunder. All computations of CP Costs, Interest, per annum fees
calculated as part of any CP Costs, per annum fees hereunder and per annum fees
under each Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed. Unless otherwise provided for herein, if any
amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.
     Section 1.6 Ratable Loans; Funding Mechanics; Liquidity Fundings.
     (a) Each Advance hereunder shall consist of one or more Loans made by each
Lender Group and, within each Lender Group, by the related Conduit and/or the
related Liquidity Banks.
     (b) Each Lender funding any Loan shall transfer the principal amount of its
Loan to its Lender Group Agent on the applicable Borrowing Date and each Lender
Group Agent, subject to its receipt of such Loan proceeds, shall transfer such
funds to the Facility Account on such Borrowing Date.
     (c) While it is the intent of each Conduit to fund the related Lender Group
Share of each requested Advance through the issuance of its Commercial Paper,
the parties acknowledge that if any Conduit is unable, or such Conduit or the
related Lender Group Agent determines that it is undesirable, to issue
Commercial Paper to fund all or any portion of its Lender Group Share of Loans,
or is unable to repay such Commercial Paper upon the maturity thereof, such
Conduit may put all or any portion of its Loans (including any requested
Advance) to the Liquidity Banks for the related Lender Group at any time
pursuant to the Liquidity Agreement for such Lender Group to finance or
refinance any portion or all of its Lender Group Share of Loans through a
Liquidity Funding to the extent available. The Liquidity Fundings may be
Alternate Base Rate Loans or LIBO Rate Loans, or a combination thereof, selected
by Borrower in accordance with Article IV, provided, however, that if a Conduit
puts all or any portion of its Loans to the related Liquidity Banks for the
purpose of funding a Borrowing Request, then such Loan will accrue CP Costs for
the period from the date such Liquidity Funding is made to the end to the then
current Settlement Period. Regardless of whether a Liquidity Funding constitutes
the direct funding of a Loan, an assignment of a Loan made by the related
Conduit or the sale of one or more participations in a Loan made by the related
Conduit, each Liquidity Bank participating in a Liquidity Funding shall have the
rights of a “Lender” hereunder with the same force and effect as if it had
directly made a Loan to Borrower in the amount of its Liquidity Funding.

5



--------------------------------------------------------------------------------



 



     (d) Nothing herein shall be deemed to commit any Conduit to make Loans.
Article II
Payments and Collections
     Section 2.1 Payment Obligations.
     Borrower hereby promises to pay the following (collectively, the
“Obligations”):
     (a) the Aggregate Principal on and after the Facility Termination Date as
and when Collections are received;
     (b) the fees set forth in each Fee Letter on the dates specified therein;
     (c) all accrued and unpaid Interest on the Alternate Base Rate Loans on
each Settlement Date applicable thereto;
     (d) all accrued and unpaid Interest on the LIBO Rate Loans on the last day
of each Interest Period applicable thereto;
     (e) all accrued and unpaid CP Costs on the CP Rate Loans on each Settlement
Date; and
     (f) all Broken Funding Costs and Indemnified Amounts upon demand.
     Section 2.2 Collections Prior to Amortization.
     (a) Prior to the Facility Termination Date, any Deemed Collections received
by the Servicer and any other Collections received by the Servicer shall be held
in trust by the Servicer for the payment of any accrued and unpaid Obligations
or for a Reinvestment as provided in this Section 2.2. If at any time any
Collections are received by the Servicer prior to the Facility Termination Date,
Borrower hereby requests, and each Lender, each Lender Group Agent and the Agent
hereby agrees, that simultaneously with such receipt, such funds shall be
reinvested by Borrower in the purchase of additional Eligible Receivables (each,
a “Reinvestment”) such that after giving effect to such Reinvestment, the
Aggregate Principal is less than or equal to the Borrowing Limit.
     (b) On each Settlement Date prior to the Facility Termination Date, the
Servicer shall remit to each Lender Group Agent’s Account, for distribution to
the Persons specified below, from Collections received during the related
Settlement Period, the following amounts in the order specified:
     first, ratably among each Lender Group in accordance with the Lender Group
Shares, to the payment of all accrued and unpaid CP Costs, Interest and Broken
Funding Costs (if any) of each Lender Group that are then due and owing,

6



--------------------------------------------------------------------------------



 



     second, ratably among each Lender Group in accordance with the Lender Group
Shares, to the payment of all accrued and unpaid fees under each Fee Letter that
are then due and owing,
     third, to the accrued and unpaid Servicing Fee,
     fourth, if required under Section 1.3 or 1.4, to the ratable reduction,
among each Lender Group in accordance with the Lender Group Shares, of the
Aggregate Principal,
     fifth, for the ratable payment, among each Lender Group in accordance with
the Lender Group Shares, of all other unpaid Obligations, if any, that are then
due and owing, and
     sixth, the balance, if any, to Borrower or otherwise in accordance with
Borrower’s instructions.
Collections applied to the payment of Obligations shall be distributed to each
Lender Group Agent in accordance with the aforementioned provisions and in
accordance with each of the priorities set forth above in this Section 2.2(a).
Upon receipt of any such funds, each Lender Group Agent shall distribute such
funds to the appropriate members of its Lender Group.
     Section 2.3 Collections Following Amortization.
     On (a) each day on which any of the conditions precedent set forth in
Section 6.2 are not satisfied, (b) the Facility Termination Date and (c) each
day thereafter, the Servicer shall set aside and hold in trust, for the Secured
Parties, all Collections received on such day. On and after the Facility
Termination Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Agent (after deduction of any accrued and unpaid
Servicing Fee as of such date): (i) remit to the Agent the amount due pursuant
to clause first below and (ii) then, to each Lender Group Agent’s Account such
Lender Group’s Lender Group Share of the remaining amounts set aside pursuant to
the preceding sentence, and each Lender Group Agent shall apply such amounts as
follows:
     first, to the reimbursement of the Agent’s out-of-pocket costs of
collection and enforcement of this Agreement,
     second, ratably among each Lender Group in accordance with the Lender Group
Shares, to the payment of all accrued and unpaid CP Costs, Interest and Broken
Funding Costs of such Lender Group,
     third, ratably among each Lender Group in accordance with the Lender Group
Shares, to the payment of all accrued and unpaid fees under the Fee Letter for
such Lender Group,
     fourth, ratably among each Lender Group in accordance with the Lender Group
Shares, to the reduction of Aggregate Principal,

7



--------------------------------------------------------------------------------



 



     fifth, ratably among each Lender Group in accordance with the Lender Group
Shares, for the payment of all other unpaid Obligations, and
     sixth, after the Obligations have been indefeasibly reduced to zero, to
Borrower.
Collections applied to the payment of Obligations shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.3(b), shall be shared ratably
(within each priority) among the members of each Lender Group in accordance with
the amount of such Obligations owing to each of them in respect of each such
priority.
     Section 2.4 Payment Rescission.
     No payment of any of the Obligations shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason. Borrower shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the applicable Lender Group Agent (for
application to the Person or Persons with the related Lender Group who suffered
such rescission, return or refund) the full amount thereof, plus Interest on
such amount at the Default Rate from the date of any such rescission, return or
refunding.
     Section 2.5 Calculation of CP Costs, Interest, Etc.
     Not later than the 3rd Business Day immediately preceding each Monthly
Reporting Date, the Lender Group Agent on behalf of each Lender Group shall
(a) calculate, for the Calculation Period then most recently ended, the
following amounts for the related Lender Group: (i) the CP Costs applicable to
all CP Rate Loans for the related Conduit for such Calculation Period, (ii) the
aggregate amount of Interest applicable to all Liquidity Fundings for such
Lender Group for such Calculation Period, (iii) the fees payable to such Lender
Group for such Calculation Period, (iv) any Broken Funding Costs for such Lender
Group for such Calculation Period, and (v) any other amounts payable to such
Lender Group hereunder for such Calculation Period and (b) notify Borrower in
writing of each such amount (and how such amount was calculated) on such day.
Article III
Conduit Funding
     Section 3.1 CP Costs.
     Borrower shall pay CP Costs with respect to the principal balance of each
Conduit’s Loans from time to time outstanding. Each Conduit Loan that is funded
with Commercial Paper will accrue CP Costs each day.

8



--------------------------------------------------------------------------------



 



     Section 3.2 [Reserved].
     Section 3.3 CP Costs Payments.
     On each Settlement Date, Borrower shall pay to each Lender Group Agent (for
the benefit of the related Conduit) an amount equal to all accrued and unpaid CP
Costs for such Lender Group in respect of the principal associated with all CP
Rate Loans of such Conduit for the Calculation Period then most recently ended
in accordance with Article II.
     Section 3.4 Default Rate.
     From and after the occurrence of an Amortization Event, all Conduit Loans
shall accrue Interest at the Default Rate and shall cease to be CP Rate Loans.
Article IV
Liquidity Bank Funding
     Section 4.1 Liquidity Bank Funding.
     Prior to the occurrence of an Amortization Event, the outstanding principal
balance of each Liquidity Funding shall, subject to the provisions of
Section 1.2 and 1.6(c) relating to Loans made by any Lender, accrue interest for
each day during its Interest Period at either the LIBO Rate or the Alternate
Base Rate in accordance with the terms and conditions hereof. Subject to the
provisions of Section 1.2 and 1.6(c) relating to Loans made by any Lender, until
Borrower gives notice to the Lender Group Agent for each Lender Group of another
Interest Rate in accordance with Section 4.4, the initial Interest Rate for any
Loan made by any Conduit that is transferred to the Liquidity Banks for such
Conduit’s Lender Group pursuant to the related Liquidity Agreement shall be the
Alternate Base Rate (unless the Default Rate is then applicable). If the
Liquidity Banks of a Lender Group acquire by assignment from the related Conduit
any Loan pursuant to the Liquidity Agreement for such Lender Group, each such
Loan so assigned shall be deemed to have an Interest Period commencing on the
date of any such assignment.
     Section 4.2 Interest Payments.
     On the last day of each Interest Period for each Liquidity Funding,
Borrower shall pay to the applicable Lender Group Agent (for the benefit of the
related Liquidity Banks) the accrued and unpaid Interest for the entire Interest
Period of each such Liquidity Funding of such Lender Group.
     Section 4.3 Selection and Continuation of Interest Periods.
     (a) Subject to the provisions of Section 1.2 and 1.6(c) relating to Loans
made by any Lender, Borrower shall from time to time request Interest Periods
for the Liquidity Fundings of a Lender Group by providing notice to the related
Lender Group Agent in accordance with the provisions of Section 4.4, provided
that if at any time any Liquidity Funding is outstanding for a Lender Group,
Borrower shall always request Interest Periods for such Lender Group such that
at

9



--------------------------------------------------------------------------------



 



least one Interest Period for such Lender Group shall end on the next succeeding
Settlement Date; provided, further, that if no Interest Period is so selected,
the Interest Period shall be one month.
     (b) Borrower or a Lender Group Agent, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of an Interest
Period (the “Terminating Tranche”) for any Liquidity Funding of the related
Lender Group, may, effective on the last day of the Terminating Tranche:
(i) divide any such Liquidity Funding into multiple Liquidity Fundings,
(ii) combine any such Liquidity Funding with one or more other Liquidity
Fundings of such Lender Group that have a Terminating Tranche ending on the same
day as such Terminating Tranche or (iii) combine any such Liquidity Funding with
a new Liquidity Funding to be made by the Liquidity Banks of such Lender Group
on the day such Terminating Tranche ends.
     Section 4.4 Liquidity Bank Interest Rates.
     Subject to the provisions of Section 1.2 and 1.6(c) relating to Loans made
by any Lender, Borrower may select the LIBO Rate or the Alternate Base Rate for
each Liquidity Funding. Borrower shall by 1:30 pm (New York City time): (a) at
least three (3) Business Days prior to the expiration of any Terminating Tranche
with respect to which the LIBO Rate is being requested as a new Interest Rate
and (b) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Alternate Base Rate is being requested as a
new Interest Rate, give the applicable Lender Group Agent irrevocable notice of
the new Interest Rate for the Liquidity Funding associated with such Terminating
Tranche. Subject to the provisions of Section 1.2 and 1.6(c) relating to Loans
made by any Lender, until Borrower gives notice to the applicable Lender Group
Agent of another Interest Rate, the initial Interest Rate for any Loan
transferred to the Liquidity Banks of a Lender Group pursuant to the Liquidity
Agreement for such Lender Group shall be the Alternate Base Rate (unless the
Default Rate is then applicable).
     Section 4.5 Suspension of the LIBO Rate.
     (a) If any Liquidity Bank notifies the applicable Lender Group Agent that
it has determined that funding its Pro Rata Share of the Liquidity Fundings for
such Lender Group at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that such LIBO Rate does not accurately reflect
the cost of acquiring or maintaining a Liquidity Funding at such LIBO Rate by
such Liquidity Bank, then such Lender Group Agent shall suspend the availability
of such LIBO Rate and require Borrower to select the Alternate Base Rate for any
Liquidity Funding of such Lender Group accruing Interest at such LIBO Rate.
     (b) If less than all of the Liquidity Banks of a Lender Group give a notice
to the applicable Lender Group Agent pursuant to Section 4.5(a), then each
Liquidity Bank which gave such a notice or requested such reimbursement or
indemnity shall be obligated, at the request of Borrower to assign all of its
rights and obligations hereunder to (A) another Liquidity Bank that is a member
of the related Lender Group Agent, if such Liquidity Bank accepts such
assignment or (B) another entity nominated by Borrower or the related Lender
Group Agent that is an

10



--------------------------------------------------------------------------------



 



Eligible Assignee willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Liquidity Bank; provided that
(1) the notifying Liquidity Bank receives payment in full, pursuant to an
Assignment Agreement, of all Obligations owing to it (whether due or accrued),
(2) the replacement Liquidity Bank otherwise satisfies the requirements of
Section 12.1(b) and (3) such replacement Liquidity Bank shall be satisfactory to
the Agent and the related Lender Group Agent.
     Section 4.6 Default Rate.
     From and after the occurrence of an Amortization Event, all Liquidity
Fundings shall accrue Interest at the Default Rate.
Article V
Representations and Warranties
     Section 5.1 Representations and Warranties of the Loan Parties.
     Each Loan Party hereby represents and warrants to the Agent, each Lender
Group Agent and the Lenders, as to itself, as of the date hereof, as of the date
of each Advance, of each Reinvestment and of each Settlement Date that:
     (a) Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Loan Party is validly existing and in
good standing under the laws of its state of organization. Such Loan Party is
duly qualified to do business and is in good standing as a foreign entity, and
has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
     (b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such Loan
Party is a party has been duly executed and delivered by such Loan Party.
     (c) No Conflict. The execution and delivery by such Loan Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such

11



--------------------------------------------------------------------------------



 



contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
     (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Loan Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
     (e) Actions, Suits. There are no actions, suits or proceedings pending, or
to the best of such Loan Party’s knowledge, threatened, against or affecting
such Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or governmental body.
     (f) Binding Effect. This Agreement and each other Transaction Document to
which such Loan Party is a party constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
     (g) Accuracy of Information. All information heretofore furnished by such
Loan Party or any of its Affiliates to the Agent, any Lender Group Agent or the
Lenders for purposes of or in connection with this Agreement, any of the other
Transaction Documents or any transaction contemplated hereby or thereby is true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.
     (h) Use of Proceeds. No proceeds of any Advance hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, (A)
Section 7.2(e) of this Agreement or (B) Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System from time to time or (ii) to
acquire any security in any transaction which is subject to Section 12, 13 or 14
of the Securities Exchange Act of 1934, as amended.
     (i) Good Title. Borrower is the legal and beneficial owner of the
Receivables, Related Security and Collections with respect thereto, free and
clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership interest in each Receivable, its
Collections and the Related Security.
     (j) Perfection. This Agreement is effective to create a valid security
interest in favor of the Agent for the benefit of the Secured Parties in the
Collateral to secure payment of the Obligations, free and clear of any Adverse
Claim except as created by the Transactions

12



--------------------------------------------------------------------------------



 



Documents. There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (on behalf of the Secured
Parties) security interest in the Collateral. Such Loan Party’s jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, record or registration system as a condition or
result of such a security interest’s obtaining priority over the rights of a
lien creditor which respect to collateral.
     (k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Borrower’s Federal Employer Identification Number is
correctly set forth on Exhibit III.
     (l) Collections. The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Borrower at each Collection Bank
and the post office box number of each Lock-Box, are listed on Exhibit IV.
Borrower has not granted any Person, other than the Agent as contemplated by
this Agreement, dominion and control of any Lock-Box or Collection Account, or
the right to take dominion and control of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event.
     (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that since December 31, 2005, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Borrower represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of
Borrower, (B) the ability of Borrower to perform its obligations under the
Transaction Documents, or (C) the collectibility of the Receivables generally or
any material portion of the Receivables.
     (n) Names. The name in which Borrower has executed this Agreement is
identical to the name of Borrower as indicated on the public record of its state
of organization which shows Borrower to have been organized. In the past five
(5) years, Borrower has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement.
     (o) Ownership of Borrower. Allied owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Borrower, free and clear of any Adverse
Claim, other than any Adverse Claim subject to a written agreement between the
Agent and Person holding such Adverse Claim, which agreement shall be in the
form and substance of Section 9.16 of the Senior Credit Agreement
(notwithstanding the definition of Senior Credit Agreement, as such Senior
Credit Agreement exists on the Closing Date without giving effect to any
amendment, modification, waiver, restatement, replacement or supplement thereof
or thereto) and shall apply equally to any capital stock, notes or other
interests in or obligations of Borrower, with the Agent

13



--------------------------------------------------------------------------------



 



expressly noted as a third party beneficiary of such agreement (the “Standstill
Agreement”) and the Standstill Agreement shall be executed by, and enforceable
(as evidenced by a representation to such effect by the Performance Guarantor)
against, each party thereto (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity,
regardless of whether enforcement is sought in a proceeding in equity or at law)
on or before May 30, 2006. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Borrower.
     (p) Not a Holding Company or an Investment Company. Such Loan Party is not
a “holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Loan Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
     (q) Compliance with Law. Such Loan Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
     (r) Compliance with Credit and Collection Policy. Such Loan Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except in accordance with
Section 7.1(a)(vii).
     (s) Payments to Applicable Originator. With respect to each Receivable
transferred to Borrower under the Receivables Sale Agreement, Borrower has given
reasonably equivalent value (determined as of the date such Receivable was
acquired by Borrower) to the applicable Originator in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by any Originator of any Receivable under the Receivables Sale Agreement is or
may be voidable under any section of the Federal Bankruptcy Code.
     (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (u) Eligible Receivables. Each Receivable included in the Net Pool Balance
as an Eligible Receivable on any date was an Eligible Receivable on such date.

14



--------------------------------------------------------------------------------



 



     (v) Borrowing Limit. Immediately after giving effect to each Advance, each
Reinvestment and each settlement on any Settlement Date hereunder, the Aggregate
Principal is less than or equal to the Borrowing Limit.
     (w) Accounting. Each Loan Party accounts for the transactions contemplated
by the Receivables Sale Agreement as a sale of the Receivables, Related Security
and Collections.
Article VI
Conditions of Advances
     Section 6.1 Conditions Precedent to Effectiveness of Agreement.
     The effectiveness of this Agreement is subject to the conditions precedent
that (a) the Agent and each Lender Group Agent shall have received each of those
documents listed on Schedule B to this Agreement and identified therein as to be
received on or before the Closing Date, and (b) the Agent and each Lender Group
Agent shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the related Fee Letters.
     Section 6.2 Conditions Precedent to All Advances and Reinvestments.
     Each Advance, each Reinvestment and each rollover or continuation of any
Advance shall be subject to the further conditions precedent that (a) the
Servicer shall have delivered to the Agent and each Lender Group Agent on or
prior to the date thereof, in form and substance satisfactory to the Agent, all
Monthly Reports as and when due under Section 8.5; (b) the Facility Termination
Date shall not have occurred; (c) the Agent and each Lender Group Agent shall
have received such other approvals, opinions or documents as it may reasonably
request, provided, however, no Advance, Reinvestment, or rollover or
continuation of any Advance shall be subject to receipt by the Agent or any
Lender Group Agent of any approval, opinion or document requested pursuant to
this clause (c) unless reasonable prior notice has been given by the Agent or
such Lender Group Agent requesting such approval, opinion or document and such
approval, opinion or document has not been received on or before the second
Settlement Date occurring after the date of such request; (d) on the date
thereof, the following statements shall be true (and acceptance of the proceeds
of such Advance or Reinvestment shall be deemed a representation and warranty by
Borrower that such statements are then true):
     (i) the representations and warranties set forth in Section 5.1 are true
and correct on and as of the date of such Advance (or such Settlement Date, as
the case may be) such Reinvestment or rollover or continuation of any Advance as
though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof) such Reinvestment or rollover or
continuation of any Advance, that would constitute an Unmatured Amortization
Event; and

15



--------------------------------------------------------------------------------



 



     (iii) after giving effect to such Advance such Reinvestment or rollover or
continuation of any Advance, the Aggregate Principal will not exceed the
Borrowing Limit; and
(e) the Agent and each Lender Group Agent shall have received on or before the
Closing Date those documents listed on Schedule B hereto and identified therein
as to be received on or before the Closing Date.
Article VII
Covenants
     Section 7.1 Affirmative Covenants of the Loan Parties.
     Until the Final Payout Date, each Loan Party hereby covenants, as to
itself, as set forth below:
     (a) Financial Reporting. It will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish or cause to be furnished to the Agent and each Lender
Group Agent:
     (i) Annual Reporting. Within 90 days after the close of each of its
respective fiscal years, audited, unqualified financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for itself and its consolidated subsidiaries for such
fiscal year certified by independent public accountants reasonably acceptable to
the Agent and each Lender Group Agent.
     (ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, balance sheets for
itself and its consolidated subsidiaries as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for
such Person for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.
     (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by one of its Authorized Officers and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.
     (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to its shareholders, copies of all financial statements, reports and
proxy statements so furnished.
     (v) S.E.C. Filings. Promptly upon the filing thereof, copies of all of its
registration statements and annual, quarterly, monthly or other regular reports
filed with the Securities and Exchange Commission.
     (vi) Copies of Notices. Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in

16



--------------------------------------------------------------------------------



 



connection with any Transaction Document from any Person other than the Agent
copies of the same.
     (vii) Change in Credit and Collection Policy. Promptly after the
effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment; provided, that if any proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, the Agent’s and each Lender Group Agent’s prior written
consent thereto shall be required. The Agent and each Lender Group Agent agrees
that it will respond to any request referred to in this Section 7.1(a)(vii)
within five (5) Business Days after receipt by the Agent of written request
therefor.
     (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Loan Party as the Agent
or a Lender Group Agent may from time to time reasonably request in order to
protect the interests of the Agent and the Secured Parties under or as
contemplated by this Agreement.
     Notwithstanding the foregoing, the Servicer’s obligations pursuant to
clauses (i), (ii), (iii), (iv) and (v) of Section 7.1(a) may be satisfied by
delivery of the required financial statements, compliance certificates,
shareholder statements and Securities and Exchange Commission filings of,
relating to, or signed by an Authorized Officer of, as appropriate, the
Performance Guarantor.
     (b) Notices. Such Loan Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
     (i) Amortization Events or Unmatured Amortization Events. The occurrence of
each Amortization Event and each Unmatured Amortization Event, by a statement of
an Authorized Officer of such Loan Party.
     (ii) Judgments and Proceedings. (A) (1) The entry of any judgment or decree
against Performance Guarantor, the Servicer or any of their respective
Subsidiaries if the aggregate amount of all judgments and decrees then
outstanding against Performance Guarantor, the Servicer and their respective
Subsidiaries exceeds $50,000,000 after deducting (I) the amount with respect to
which Performance Guarantor, the Servicer or any such Subsidiary, as the case
may be, is insured and with respect to which the insurer has assumed
responsibility in writing, and (II) the amount for which Performance Guarantor,
the Servicer or any such Subsidiary is otherwise indemnified if the terms of
such indemnification are satisfactory to the Agent and each Lender Group Agent,
and (2) the filing or commencement of, or of any threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any governmental authority, against the
Performance Guarantor or the Servicer that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, provided,
however, that any notice required by this subclause (A)(2)

17



--------------------------------------------------------------------------------



 



shall be provided as soon as possible and in any event within five (5) Business
Days after any Authorized Officer of such Loan Party has knowledge of such
filing, commencement, threat or notice of intention; and (B) the entry of any
judgment or decree or the institution of any litigation, arbitration proceeding
or governmental proceeding against Borrower.
     (iii) Material Adverse Effect. Any development known to any Authorized
Officer that has had, or could, individually or in the aggregate, reasonably be
expected to have, a Material Adverse Effect.
     (iv) Termination Date. The occurrence of the “Termination Date” under and
as defined in the Receivables Sale Agreement.
     (v) Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other financing arrangement (in the case of the
Servicer, any financing arrangement or arrangements that, individually or in the
aggregate, equal or exceed $50,000,000 or in the case of Borrower, any financing
arrangement or arrangements that individually or in the aggregate, equal or
exceed $5,000) pursuant to which such Loan Party is a debtor or an obligor.
     (vi) Notices under Receivables Sale Agreement. Copies of all notices
delivered under the Receivables Sale Agreement.
     (vii) Downgrade of Servicer or Performance Guarantor. Any downgrade in the
rating of any Indebtedness of the Servicer or of the Performance Guarantor by
S&P or Moody’s, setting forth the Indebtedness affected and the nature of such
change.
     (c) Compliance with Laws and Preservation of Corporate Existence. Such Loan
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
     (d) Audits. Such Loan Party will furnish to the Agent and each Lender Group
Agent from time to time such information with respect to it and the Receivables
as the Agent or any Lender Group Agent may reasonably request. Such Loan Party
will, from time to time during regular business hours as requested by the Agent
or a Lender Group Agent upon reasonable notice and at the sole cost of such Loan
Party, permit the Agent and each Lender Group Agent, or its agents or
representatives (and shall cause each Originator to permit the Agent and each
Lender Group Agent or its agents or representatives): (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Collateral, including, without limitation, the
related Contracts, and (ii) to visit the offices and properties of such Person
for the purpose of examining such materials described in clause (i)

18



--------------------------------------------------------------------------------



 



above, and to discuss matters relating to such Person’s financial condition or
the Collateral or any Person’s performance under any of the Transaction
Documents or any Person’s performance under the Contracts and, in each case,
with any of the officers or employees of Borrower or the Servicer having
knowledge of such matters (each of the foregoing examinations and visits, a
“Review”); provided, however, that, so long as no Amortization Event has
occurred and is continuing, (A) excluding the first Review after the Closing
Date and any Reviews to ascertain compliance by the Servicer (and its Affiliates
who are sub-servicers) with the requirements of Section 8.8, the Loan Parties
shall only be responsible for the costs and expenses of two (2) Reviews in any
one calendar year and (B) the Agent and the Lender Group Agents will not request
more than four (4) Reviews in any one calendar year.
     (e) Keeping and Marking of Records and Books.
     (i) The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agent and each Lender
Group Agent notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
     (ii) Such Loan Party will (and will cause each Originator to): (A) on or
prior to the date hereof, mark its master data processing records and other
books and records relating to the Loans with a legend, acceptable to the Agent,
describing the Agent’s security interest in the Collateral and (B) upon the
request of the Agent or any Lender Group Agent after an Amortization Event,
deliver to the Agent all Contracts (including, without limitation, all multiple
originals of any such Contract constituting an instrument, a certificated
security or chattel paper) relating to the Receivables.
     (f) Compliance with Contracts and Credit and Collection Policy. Such Loan
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract; provided, however, any failure to so perform or comply
shall not constitute a breach hereof except to the extent such failure or
non-compliance could be reasonably expected to have a Material Adverse Effect.
     (g) Performance and Enforcement of Receivables Sale Agreement and other
Transaction Documents. Borrower (i) will perform each of its obligations and
undertakings under and pursuant to the Receivables Sale Agreement and the other
Transaction Documents to which it is a party, (ii) will purchase Receivables
thereunder in strict compliance with the terms of the Receivables Sale
Agreement, (iii) will promptly enforce the rights and remedies accorded to
Borrower under the Receivables Sale Agreement and (iv) will maintain the
effectiveness of, and continue to perform under the Receivables Sale Agreement
and the other Transaction Documents

19



--------------------------------------------------------------------------------



 



to which it is a party, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement or any
other Transaction Document to which it is a party, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach under the Receivables Sale Agreement or any Transaction Document or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agent or otherwise as permitted by this Agreement.
Borrower will take all actions necessary to perfect and enforce its rights and
interests (and the rights and interests of the Agent, the Lender Group Agents
and the Lenders as assignees of Borrower) under the Receivables Sale Agreement
and as the Agent or any Lender Group Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.
     (h) Ownership. Borrower will take all necessary action to (i) vest legal
and equitable title to the Collateral purchased under the Receivables Sale
Agreement irrevocably in Borrower, free and clear of any Adverse Claims (other
than Adverse Claims in favor of the Agent, for the benefit of the Secured
Parties) including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Borrower’s interest
in such Collateral and such other action to perfect, protect or more fully
evidence the interest of Borrower therein as the Agent or any Lender Group Agent
may reasonably request), and (ii) establish and maintain, in favor of the Agent,
for the benefit of the Secured Parties, a valid and perfected first priority
security interest in all Collateral, free and clear of any Adverse Claims,
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Secured Parties) security interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Agent for the
benefit of the Secured Parties as the Agent or any Lender Group Agent may
reasonably request.
     (i) Lenders’ Reliance. Borrower acknowledges that the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon Borrower’s
identity as a legal entity that is separate from each Originator. Therefore,
from and after the date of execution and delivery of this Agreement, Borrower
shall take all reasonable steps, including, without limitation, all steps that
the Agent, any Lender Group Agent or any Lender may from time to time reasonably
request, to maintain Borrower’s identity as a separate legal entity and to make
it manifest to third parties that Borrower is an entity with assets and
liabilities distinct from those of each Originator and any Affiliates thereof
(other than Borrower) and not just a division of any Originator or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Borrower will:
     (i) conduct its own business in its own name and require that all full-time
employees of Borrower, if any, identify themselves as such and not as employees
of any Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Borrower’s employees);
     (ii) compensate all employees, consultants and agents directly, from
Borrower’s own funds, for services provided to Borrower by such employees,
consultants

20



--------------------------------------------------------------------------------



 



and agents and, to the extent any employee, consultant or agent of Borrower is
also an employee, consultant or agent of any Originator or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
Borrower and such Originator or such Affiliate, as applicable, on a basis that
reflects the services rendered to Borrower and such Originator or such
Affiliate, as applicable;
     (iii) clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Originator, Borrower shall
lease such office at a fair market rent;
     (iv) have a separate telephone number, which will be answered only in its
name and separate stationery and checks in its own name;
     (v) conduct all transactions with each Originator and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Borrower and such Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;
     (vi) at all times have a Board of Directors consisting of at least three
members, at least one member of which is an Independent Director;
     (vii) observe all corporate formalities as a distinct entity, and ensure
that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Borrower or (C) the initiation of, participation in, acquiescence in or consent
to any bankruptcy, insolvency, reorganization or similar proceeding involving
Borrower, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);
     (viii) maintain Borrower’s books and records separate from those of each
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of any Originator or any Affiliate thereof;
     (ix) prepare its financial statements separately from those of each
Originator and insure that any consolidated financial statements of any
Originator or any Affiliate thereof that include Borrower and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes clearly stating that Borrower is a separate corporate entity and that
its assets will be available first and foremost to satisfy the claims of the
creditors of Borrower;
     (x) except as herein specifically otherwise provided, maintain the funds or
other assets of Borrower separate from, and not commingled with, those of any
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Borrower alone is the account party, into which
Borrower alone makes deposits and from which Borrower alone (or the Agent
hereunder) has the power to make withdrawals;

21



--------------------------------------------------------------------------------



 



     (xi) pay all of Borrower’s operating expenses from Borrower’s own assets
(except for certain payments by any Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));
     (xii) operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions as contemplated and authorized by this
Agreement and the Receivables Sale Agreement and its Certificate of
Incorporation and By-Laws; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (A) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (B) the incurrence of obligations under this Agreement,
(C) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Receivables Sale
Agreement, and (D) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;
     (xiii) maintain its corporate charter in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement;
     (xiv) [reserved];
     (xv) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
     (xvi) maintain at all times the Required Capital Amount and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
     (xvii) take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Latham & Watkins,
counsel for the Borrower, relating to substantive consolidation issues as
between the Borrower and the Originators, and in the certificates accompanying
such opinion, remain true and correct in all material respects at all times.
     (j) Collections.
     (i) Such Loan Party will cause (A) all proceeds from all Lock-Boxes to be
directly deposited by a Collection Bank into a Collection Account and (B) each
Lock-

22



--------------------------------------------------------------------------------



 



Box and Collection Account to be subject at all times to a Collection Account
Agreement that is in full force and effect. In the event any payments relating
to the Collateral are remitted directly to Borrower or any Affiliate of
Borrower, Borrower will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposited into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Lenders. Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Agent as contemplated by this Agreement.
     (ii) Borrower, or Servicer on behalf of Borrower, shall cause evidence to
be delivered to Agent showing that each Lock-Box and each Collection Account is
maintained in the name of Borrower.
     (k) Taxes. Such Loan Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
the Agent, any Lender Group Agent or any Lender.
     (l) Payment to Applicable Originator. With respect to any Receivable
purchased by Borrower from any Originator, such sale shall be effected under,
and in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to such Originator in respect of the purchase price for such
Receivable.
     (m) Accuracy of Information. Each Loan Party will cause all information
furnished by such Loan Party or any of its Affiliates to the Agent, any Lender
Group Agent or the Lenders for purposes of or in connection with this Agreement,
any of the other Transaction Documents or any transaction contemplated hereby or
thereby to be true and accurate in all material respects on the date such
information is stated or certified and to not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.
     (n) Standstill Agreement. Allied will, if the Agent is not a signatory of
the Standstill Agreement, deliver, or cause to be delivered, to the Agent, prior
to the execution of the Standstill Agreement, a final draft of the Standstill
Agreement at least three (3) Business Days prior to the execution of the
Standstill Agreement and the Agent shall have the right to request modifications
and other changes to the final execution copy of the Standstill Agreement for
the purpose of conforming such copy to the substance of Section 9.16 of the
Senior Credit Agreement (notwithstanding the definition of Senior Credit
Agreement, as such Senior Credit Agreement

23



--------------------------------------------------------------------------------



 



exists on the Closing Date without giving effect to any amendment, modification,
waiver, restatement or supplement thereof or thereto).
     Section 7.2 Negative Covenants of the Loan Parties.
     Until the Final Payout Date, each Loan Party hereby covenants, as to
itself, that:
     (a) Name Change, Offices and Records. Such Loan Party will not change
(i) its name as it appears in official filings in the jurisdiction of its
organization, (ii) its status as a “registered organization” (within the meaning
of Article 9 of any applicable enactment of the UCC), (iii) its organizational
identification number, if any, issued by its jurisdiction of organization, or
(iv) its jurisdiction of organization unless it shall have: (A) given the Agent
and each Lender Group Agent at least forty-five (45) days’ prior written notice
thereof; (B) at least ten (10) days prior to such change, delivered to the Agent
all financing statements, instruments and other documents requested by the Agent
or any Lender Group Agent in connection with such change or relocation and
(C) caused an opinion of counsel acceptable to Agent and its assigns to be
delivered to the Agent, each Lender Group Agent and their respective assigns
that the Agent’s security interest (for the benefit of the Secured Parties) is
perfected and of first priority, such opinion to be in form and substance
acceptable to the Agent and its assigns in their sole discretion.
     (b) Change in Payment Instructions to Obligors. Except as may be required
by the Agent pursuant to Section 8.2(b), such Loan Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.
     (c) Modifications to Contracts and Credit and Collection Policy. Except in
compliance with the provisions of Section 7.1(a)(vii), such Loan Party will not
make any change to the Credit and Collection Policy that could adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables.
     (d) Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Agent as provided for herein), and Borrower will defend the right, title and
interest of the Secured Parties in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Borrower or any
Originator. Borrower will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its assets, except as contemplated by the Transaction Documents.

24



--------------------------------------------------------------------------------



 



     (e) Use of Proceeds. Borrower will not use the proceeds of the Advances for
any purpose other than (i) paying for Receivables, Related Security and
Collections under and in accordance with the Receivables Sale Agreement,
including without limitation, making payments on the Subordinated Notes to the
extent permitted thereunder and under the Receivables Sale Agreement,
(ii) paying its ordinary and necessary operating expenses when and as due, and
(iii) making Restricted Junior Payments to the extent permitted under this
Agreement.
     (f) Termination Date Determination. Borrower will not designate the
Termination Date, or send any written notice to any Originator in respect
thereof, without the prior written consent of the Agent, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement and for terminations of Immaterial Originators.
     (g) Restricted Junior Payments. Borrower will not make any Restricted
Junior Payment either (i) after the occurrence of any Unmatured Amortization
Event or Amortization Event or (ii) if after giving effect thereto, Borrower’s
Net Worth would be less than the Required Capital Amount.
     (h) Borrower Indebtedness. Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations and
(ii) other current accounts payable arising in the ordinary course of business
and not overdue.
     (i) Prohibition on Additional Negative Pledges. Borrower will not enter
into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Collateral except as contemplated by the Transaction Documents,
or otherwise prohibiting or restricting any transaction contemplated hereby or
by the other Transaction Documents.
Article VIII
Administration and Collection
     Section 8.1 Designation of Servicer.
     (a) The servicing, administration and collection of the Receivables shall
be conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Allied is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may, at any time from and after the
occurrence of an Amortization Event, designate as Servicer any Person to succeed
Allied or any successor Servicer provided that the Rating Agency Condition is
satisfied.
     (b) Allied may delegate to the Originators, as sub-servicers of the
Servicer, certain of its duties and responsibilities as Servicer hereunder in
respect of the Receivables originated by such Originator. Without the prior
written consent of the Agent and the Required Liquidity Banks, Allied shall not
be permitted to delegate any of its duties or responsibilities as Servicer to
any Person other than (i) Borrower, (ii) the Originators, and (iii) with respect
to certain Defaulted Receivables, outside collection agencies in accordance with
its customary practices. Neither

25



--------------------------------------------------------------------------------



 



Borrower nor any Originator shall be permitted to further delegate to any other
Person any of the duties or responsibilities of the Servicer delegated to it by
Allied. If at any time the Agent shall designate as Servicer any Person other
than Allied, all duties and responsibilities theretofore delegated by Allied to
Borrower or the Originators may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to Allied and to Borrower and the
Originators.
     (c) Notwithstanding the foregoing subsection (b), for so long as Allied is
the Servicer: (i) Allied shall be and remain primarily liable to the parties
hereto for the full and prompt performance of all duties and responsibilities of
the Servicer hereunder and (ii) each of the parties hereto shall be entitled to
deal exclusively with Allied in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. For so long as Allied is
the Servicer, no party hereto shall be required to give notice, demand or other
communication to any Person other than Allied in order for communication to the
Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Allied, at all times that it is the Servicer, shall be responsible
for providing any sub-servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.
     Section 8.2 Duties of Servicer.
     (a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
     (b) The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall effect a Collection
Account Agreement substantially in the form of Exhibit VI with each bank party
to a Collection Account at any time. Notwithstanding the account information
provided in the Form of Collection Account Agreement in Exhibit VI, the account
information for the Agent shall be as follows: (i) Bank Name: Calyon, (ii) ABA
Routing No.: 026008073, (iii) Credit Account No.: For credit to Atlantic Asset
Securitization LLC Account #01-25680-0001, (iv) Reference: Atlantic Asset
Securitization LLC, (v) Attention: Karen Lin and (vi) Tel: (212) 261-7183.
Further, notwithstanding the mailing address provided in the Form of Collection
Account Agreement in Exhibit VI, the mailing address for the Agent shall be as
follows: Calyon New York Branch, Calyon Building, 1301 Avenue of the Americas,
New York, NY 10019, Attn: Bill Wood, Fax: (212) 459-3258. In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances. From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Borrower and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

26



--------------------------------------------------------------------------------



 



     (c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall, upon the
request of the Agent, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Borrower prior to the
remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Lenders on the
first Business Day following receipt by the Servicer of such Collections, duly
endorsed or with duly executed instruments of transfer.
     (d) Notwithstanding anything herein to the contrary, the Servicer may
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable or otherwise modify the terms of any Receivable as the Servicer
determines to be appropriate to maximize Collections thereof or minimize losses
thereon; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable, otherwise make such Receivable an Eligible Receivable or limit the
rights of the Agent or any Secured Party under this Agreement.
     (e) The Servicer shall hold in trust for Borrower and the Secured Parties
all Records that (i) evidence or relate to the Receivables, the related
Contracts, Related Security and Collections or (ii) are otherwise necessary or
desirable to collect the Receivables and shall, as soon as practicable upon
demand of the Agent, deliver or make available to the Agent all such Records, at
a place selected by the Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Borrower any cash collections or other
cash proceeds in accordance with Article II. The Servicer shall, from time to
time at the request of any Lender Group Agent, furnish to such Lender Group
Agent (promptly after any such request) a calculation of the amounts set aside
for the Lenders pursuant to Article II.
     (f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
     Section 8.3 Collection Notices.
     The Agent is authorized at any time to date and to deliver to the
Collection Banks the Collection Notices. Borrower hereby transfers to the Agent
for the benefit of the Secured Parties, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts. In case any authorized signatory of Borrower whose signature appears
on a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Borrower hereby authorizes the Agent,
and agrees that the Agent shall be entitled (a) at any time after delivery of
the Collection Notices, to endorse Borrower’s name on checks and other
instruments representing Collections, (b) at any time after the occurrence of an
Amortization Event, to enforce the Receivables, the related Contracts and

27



--------------------------------------------------------------------------------



 



the Related Security, and (c) at any time after the occurrence of an
Amortization Event, to take such action as shall be necessary or desirable to
cause all cash, checks and other instruments constituting Collections of
Receivables to come into the possession of the Agent rather than Borrower.
     Section 8.4 Responsibilities of Borrower.
     Anything herein to the contrary notwithstanding, the exercise by the Agent
and the Secured Parties of their rights hereunder shall not release the
Servicer, any Originator or Borrower from any of their duties or obligations
with respect to any Receivables or under the related Contracts. Neither the
Agent nor any of the Secured Parties shall have any obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Borrower.
     Section 8.5 Monthly Reports.
     The Servicer shall prepare and forward to the Agent and each Lender Group
Agent (a) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein and (b) at such times as the Agent or a
Lender Group Agent shall reasonably request, (i) a listing by Obligor of all
Receivables together with an aging of such Receivables and (ii) other interim
reporting as may from time to time be reasonably requested by the Agent or a
Lender Group Agent.
     Section 8.6 Servicing Fee.
     As compensation for the Servicer’s servicing activities on their behalf,
the Lenders hereby agree to pay the Servicer the Servicing Fee, which fee shall
be paid in arrears on each Settlement Date.
     Section 8.7 Servicer Indemnities.
     (a) Without limiting any other rights that the Agent or any Secured Party
may have hereunder or under applicable law, the Servicer hereby agrees to
indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts actually awarded against or incurred by any of them arising out of or as
a result of any Covered Servicing Matters (as defined below), excluding,
however:
     (i) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (ii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Lenders of Loans as a loan or loans by the Lenders to Borrower secured by
the Receivables, the Related Security, the Collection Accounts and the
Collections;

28



--------------------------------------------------------------------------------



 



     (iii) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are late, delinquent or uncollectible on account of the
insolvency, bankruptcy, payment history or lack of creditworthiness of the
related Obligor; or
     (iv) Indemnified Amounts to the extent the same arise as a result of the
performance by the Servicer of its duties and obligations in accordance with the
terms of this Agreement;
     provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer for amounts otherwise specifically provided to be paid
by the Servicer under the terms of this Agreement.
     (b) Subject in each case to clause (a)(i), (ii), (iii) and (iv) above, each
of the following shall be a “Covered Servicing Matter”:
     (i) any representation or warranty made by any Servicer Party under or in
connection with any Monthly Report, this Agreement, any other Transaction
Document to which it is a party or that is delivered by it or any other
information or report delivered by any Servicer Party pursuant hereto or thereto
that shall have been false or incorrect when made or deemed made;
     (ii) the failure by any Servicer Party to service, collect or administer
any Receivables Related Security or Contract related thereto in accordance with
this Agreement, the related Contract, the Credit and Collection Policy (but
subject to the provisions of this Agreement), applicable laws, rules and/or
regulations (including, without limitation any failure by any Servicer Party to
have or maintain any license or other government authorization, to be qualified
to do business in any jurisdiction or to file any notice of business activities
or similar report in such jurisdiction);
     (iii) any failure of any Servicer Party to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
     (iv) any suit or other claim arising out of or in connection with the
servicing, administration or collection of any Contract or any Receivable or
Related Security;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
resulting from the servicing, administration or collection of such Receivable;
     (vi) the commingling of Collections of Receivables at any time with other
funds of any Servicer Party or any failure of Collections to be deposited into a
Lock-Box or a Collection Account as required by Section 8.2(b) hereof;
     (vii) any Amortization Event described in Section 9.1(g);

29



--------------------------------------------------------------------------------



 



     (viii) any breach by any Servicer Party of any term of this Agreement or
any other Transaction Document applicable to it which reduces or impairs the
rights of the Agent or any other Person with respect to any Receivable or the
value of any Receivable;
     (ix) any failure by the Servicer to maintain or to cause any Originator or
Servicer Party to maintain, all indebtedness and other obligations owed to
Borrower or any Originator that, on the date such indebtedness or other
obligation arises (the “Creation Date”) on the “Commercial Management System”
(excluding the Excluded CMS Districts), the “InfoPro System” (excluding the
Excluded InfoPro System Divisions and InfoPro System obligations with a class
code of RESI) or the “TRUX System” (excluding the Excluded TRUX System
Divisions) of any Originator or any Servicer Party, on such “Commercial
Management System” (excluding the Excluded CMS Districts), the “InfoPro System”
(excluding the Excluded InfoPro System Divisions and InfoPro System obligations
with a class code of RESI) or the “TRUX System” (excluding the Excluded TRUX
System Divisions) at all times from and after such Creation Date until such time
as such indebtedness or other obligations are no longer subject to the terms of
this Agreement.
     Section 8.8 Servicer Covenants.
     (a) The Servicer shall, and shall cause each of its Affiliates that acts as
a sub-servicer to, install, test and fully implement, to the reasonable
satisfaction of the Agent, any and all system modifications, upgrades or
additions that may be necessary to permit the Servicer and each sub-servicer to
track and report (in a manner acceptable to the Agent) on a
Receivable-by-Receivable basis all short payments by Obligors of Receivables.
     (b) The Servicer shall maintain, and shall cause each Originator and
Servicer Party to maintain, all indebtedness and other obligations owed to
Borrower or any Originator that, on the Creation Date, are reported on the
“Commercial Management System” (excluding the Excluded CMS Districts), the
“InfoPro System” (excluding the Excluded InfoPro System Divisions and InfoPro
System obligations with a class code of RESI), or the “TRUX System” (excluding
the Excluded TRUX System Divisions) of any Originator or any Servicer Party, on
such “Commercial Management System” (excluding the Excluded CMS Districts), the
“InfoPro System” (excluding the Excluded InfoPro System Divisions and InfoPro
System obligations with a class code of RESI) or the “TRUX System” (excluding
the Excluded Trux System Divisions) at all times from and after such Creation
Date until such time as such indebtedness or other obligations are no longer
subject to the terms of this Agreement.
     (c) At any time that any Receivables becomes subject to any dispute by the
Obligor thereof, such Receivable shall be removed from the Borrowing Base and
the Borrowing Base recalculated immediately upon a Servicer Party becoming aware
of such dispute and the Servicer agrees to maintain such internal processes as
are commercially reasonable to enable it to provide itself with such awareness.
     (d) The Servicer agrees to calculate and report to the Originators,
Borrower and the Agent, the Discount Factor (as defined in the Receivables Sale
Agreement) as required by the definition thereof in the Receivable Sale
Agreement.

30



--------------------------------------------------------------------------------



 



Article IX
Amortization Events
     Section 9.1 Amortization Events.
     The occurrence of any one or more of the following events shall constitute
an Amortization Event:
     (a) Any Loan Party or Performance Guarantor shall fail to make any payment
or deposit required to be made by it under the Transaction Documents when due
and, for any such payment or deposit which is not in respect of principal, such
failure continues for three (3) consecutive Business Days.
     (b) Any representation, warranty, certification or statement made by
Performance Guarantor or any Loan Party in any Transaction Document to which it
is a party or in any other document delivered pursuant thereto shall prove to
have been incorrect in any material respect when made or deemed made and, with
respect to any such representation, warranty, certification or statement that
was so incorrect and which can be cured, is not cured within ten (10) days after
the earlier of (I) the date the Performance Guarantor or such Loan Party
receives notice of such breach from the Agent or any Lender Group Agent and
(II) the date an Authorized Officer of the Performance Guarantor or any Loan
Party knows or should have known of such breach; provided, however, that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation, warranty, certification or statement that itself
contains any materiality threshold, including Material Adverse Effect.
     (c) Any Loan Party shall fail to perform or observe any covenant contained
in Section 7.2 (other than Section 7.2(a) or 7.2(c)) or in Section 8.5 and such
failure continues for one (1) Business Day.
     (d) Any Loan Party or Performance Guarantor shall fail to perform or
observe any other covenant or agreement under any Transaction Documents and such
failure shall continue for fifteen (15) consecutive days, other than for
Section 7.2(c) hereof, which shall be seven (7) consecutive days, after the
earlier of (I) the date the Performance Guarantor or such Loan Party receives
notice of such breach from the Agent or any Lender Group Agent and (II) the date
an Authorized Officer of the Performance Guarantor or any Loan Party knows or
should have known of such breach.
     (e) Failure of Borrower to pay any Indebtedness (other than the
Obligations) when due or the default by Borrower in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of Borrower
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
     (f) Failure of Performance Guarantor or any of its Subsidiaries other than
Borrower to pay Indebtedness in excess of $50,000,000 in aggregate principal
amount (hereinafter,

31



--------------------------------------------------------------------------------



 



“Material Indebtedness”) when due; or the default by Performance Guarantor or
any of its Subsidiaries (other than Borrower) in the performance of any term,
provision or condition contained in Article VI of the Senior Credit Agreement;
or any Material Indebtedness of Performance Guarantor or any of its Subsidiaries
other than Borrower shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
     (g) An Event of Bankruptcy shall occur with respect to Performance
Guarantor, any Loan Party or any of their respective Subsidiaries.
     (h) As at the end of any Calculation Period:
(i) the three-month rolling average Delinquency Ratio shall exceed 2.0%,
(ii) the three-month rolling average Default Ratio shall exceed 1.5%, or
(iii) the three-month rolling average Dilution Ratio shall exceed 4.5%.
     (i) A Change of Control shall occur.
     (j) (i) One or more final judgments for the payment of money in an
aggregate amount of $11,625 or more shall be entered against Borrower or
(ii) one or more final judgments for the payment of money in an amount in excess
of $50,000,000, individually or in the aggregate, shall be entered against
Performance Guarantor or any of its Subsidiaries (other than Borrower) on claims
not covered by insurance or as to which the insurance carrier has denied its
responsibility, and, in each case, such judgment shall continue unsatisfied and
in effect for sixty (60) consecutive days without a stay of execution.
     (k) The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement (other than as a
result of clauses (i) or (iii) of the definition of Facility Termination Date or
clauses (i) or (iv) of the definition of Amortization Date) or any Originator,
other than an Immaterial Originator (as defined in the Receivables Sale
Agreement), shall for any reason cease to transfer, or any Originator cease to
have the legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Borrower under the Receivables Sale Agreement.
     (l) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Borrower, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Lenders
shall cease to have a valid and perfected first priority security interest in
the Collateral.
     (m) On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and payment of amounts by Borrower and,
in each case, the application thereof to the Obligations in accordance with this
Agreement, the Aggregate Principal shall exceed the Borrowing Limit.

32



--------------------------------------------------------------------------------



 



     (n) The Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.
     (o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within seven (7) days, or the PBGC shall impose a
lien pursuant to Section 4068 of ERISA with regard to any of the Collateral.
     (p) Any Plan of Performance Guarantor or any of its ERISA Affiliates:
     (i) shall fail to be funded in accordance with the minimum funding standard
required by Section 412 of the Tax Code or Section 302 of ERISA for any plan
year or a waiver of such standard is sought or granted with respect to such Plan
under Section 412 of the Tax Code or Section 303 of ERISA; or
     (ii) is being, or within the five years preceding the Closing Date, has
been, terminated or the subject of termination proceedings under Section 4041(c)
of ERISA; or
     (iii) shall require Performance Guarantor or any of its ERISA Affiliates to
provide security under Section 401(a)(29) or 412 of the Tax Code or Section 306
or 307 of ERISA; or
     (iv) results in a liability to Performance Guarantor or any of its ERISA
Affiliates under applicable law, or Title IV ERISA, other than a liability for
PBGC premiums due but not delinquent under Section 4007 of ERISA,
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.
     (q) Any event shall occur which has, or could be reasonably expected to
have a Material Adverse Effect.
     Section 9.2 Remedies.
     Upon the occurrence and during the continuation of an Amortization Event,
the Agent may, or upon the direction of the Required Liquidity Banks shall, take
any of the following actions: (a) declare the Amortization Date to have
occurred, whereupon the Aggregate Commitment shall immediately terminate and the
Amortization Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Event of Bankruptcy with
respect to any Loan Party, the Amortization Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Loan Party and (b) exercise all rights and remedies of
a secured party upon default under the UCC and other applicable laws. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity

33



--------------------------------------------------------------------------------



 



or otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.
Article X
Indemnification
     Section 10.1 Indemnities by the Loan Parties.
     Without limiting any other rights that the Agent or any Secured Party may
have hereunder or under applicable law, Borrower hereby agrees to indemnify (and
pay upon demand to) the Agent, each of the Secured Parties and each of the
respective assigns, officers, directors, agents and employees of the foregoing
(each, an “Indemnified Party”) from and against any and all actual damages,
losses, claims, liabilities, costs, expenses and for all other amounts payable
(except any amounts payable with respect to taxes, which shall be governed
exclusively by Section 10.4), including reasonable attorneys’ fees (which
attorneys may be employees of the Agent, any Lender Group Agent or any Lender)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the grant to, or acquisition by, the Agent
for the benefit of the Secured Parties of a security interest in the
Receivables, Related Security and Collections, excluding, however, Indemnified
Amounts to the extent a final judgment of a court of competent jurisdiction
holds that such Indemnified Amounts resulted from gross negligence or willful
misconduct on the part of the Indemnified Party seeking indemnification;
provided, however, that nothing contained in this sentence shall limit the
liability of Borrower or limit the recourse of the Lenders to Borrower for
amounts otherwise specifically provided to be paid by Borrower under the terms
of this Agreement. Without limiting the generality of the foregoing
indemnification (but subject to the foregoing and except to the extent the
Secured Parties have received payments or Borrower has adjusted the Borrowing
Base as contemplated by Section 1.4(a)), Borrower shall indemnify the
Indemnified Parties for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement therefor would constitute recourse to Borrower) relating to or
resulting from:
     (A) any representation or warranty made by any Loan Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
     (B) the failure by Borrower to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of any Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

34



--------------------------------------------------------------------------------



 



     (C) any failure of Borrower to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
     (D) any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
     (E) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
     (F) the commingling of Collections of Receivables at any time with other
funds;
     (G) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
     (H) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (I) any Amortization Event described in Section 9.1(g);
     (J) any failure of Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Collateral from the applicable Originator,
free and clear of any Adverse Claim (other than as created hereunder); or any
failure of Borrower to give reasonably equivalent value to any Originator under
the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;
     (K) any failure to vest and maintain vested in the Agent for the benefit of
the Secured Parties, or to transfer to the Agent for the benefit of the Secured
Parties, a valid first priority perfected security interests in the Collateral,
free and clear of any Adverse Claim (except as created by the Transaction
Documents);
     (L) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable

35



--------------------------------------------------------------------------------



 



jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;
     (M) any action or omission by any Loan Party which reduces or impairs the
rights of the Agent or the Lenders with respect to any Collateral or the value
of any Collateral;
     (N) any attempt by any Person to void any Advance or the Agent’s security
interest in the Collateral under statutory provisions or common law or equitable
action; and
     (O) the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable.
     Section 10.2 Increased Cost and Reduced Return.
     (a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any
accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case whether foreign or domestic or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”):
(i) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of a Funding Source, or credit extended by a
Funding Source pursuant to a Funding Agreement or (ii) that imposes any other
condition the result of which is to increase the cost to a Funding Source of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on a Funding Source’s capital as a consequence of its obligations under a
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under a Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the related Lender Group Agent, Borrower shall pay to
such Lender Group Agent, for the benefit of the relevant Funding Source, such
amounts charged to such Funding Source or such amounts to otherwise compensate
such Funding Source for such increased cost or such reduction. For avoidance of
doubt, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute an adoption, change,
request or directive subject to this Section 10.2. Borrower’s obligation to pay
any amounts with respect to taxes shall be governed exclusively by Section 10.4.
     (b) If Borrower is obligated to pay any Funding Source under this
Section 10.2 then such Funding Source shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Funding Source, such designation or
assignment (i) would eliminate or reduce the total amounts payable pursuant to

36



--------------------------------------------------------------------------------



 



this Section 10.2 and Section 10.4, if any, in the future and (ii) would not
subject such Funding Source to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Funding Source. Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Funding Source in
connection with any such designation or assignment.
     (c) If Borrower is obligated to pay any Funding Source under this
Section 10.2 or if any Funding Source defaults in its obligation to fund Loans
hereunder, then Borrower may (provided no Amortization Event or Unmatured
Amortization Event has occurred), at its sole expense and effort, upon notice to
such Funding Source and the Agent and the related Funding Source Group Agent
require such Funding Source to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Article XII), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee acceptable to the Lender Group Agent of the affected Funding Source
Group that shall assume such obligations (which assignee may be another Funding
Source, if a Funding Source accepts such assignment); provided that (i) Borrower
shall have received the prior written consents of the Agent and the related
Lender Group Agent, which consents shall not unreasonably be withheld, (ii) such
Funding Source shall have received payment of an amount equal to the outstanding
principal of its Loans and participations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts) and (iii) in the case of any such assignment
resulting from a payment under this Section 10.2, such assignment will result in
a material reduction in such payments. A Funding Source shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Funding Source or otherwise, the circumstances entitling Borrower
to require such assignment and delegation cease to apply.
     Section 10.3 Other Costs and Expenses.
     Borrower shall pay to the Agent and each Lender Group Agent on demand all
reasonable costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the reasonable cost of any auditors auditing the books,
records and procedures of Borrower, reasonable fees and out-of-pocket expenses
of legal counsel for the Agent and for each Lender Group Agent with respect
thereto and with respect to advising the Agent and each Lender Group Agent as to
their respective rights and remedies under this Agreement. Borrower shall pay to
the Agent and each Lender Group Agent on demand any and all costs and expenses
of the Agent, such Lender Group Agent and the Lenders, if any, including
reasonable fees and expenses for one counsel in connection with the enforcement
of this Agreement against any of the Loan Parties and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.
     Section 10.4 Taxes.
     (a) Any and all payments by the Borrower hereunder or under any other
Transaction Document shall be made free and clear of and without deduction or
withholding for or on account of any and all present or future taxes, levies,
imposts, deductions, charges or

37



--------------------------------------------------------------------------------



 



withholdings, additions to tax, interest, penalties and all other liabilities
with respect thereto imposed by the U.S., excluding (i) net income, franchise or
similar taxes (including branch profits taxes or alternative minimum tax) based
on or measured by net income that are imposed or levied on the Agent, any
Conduit Lender, any Lender Group Agent, or any Funding Source (each, a “Tax
Indemnitee”) as a result of a connection between the Tax Indemnitee and the
jurisdiction of the governmental authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Tax Indemnitee having executed, delivered or
performed its obligations or received a payment under, or enforced by, this
Agreement) and (ii) in the case of any Foreign Tax Indemnitee, any taxes that
are in effect and that would apply to a payment hereunder or under any other
Transaction Document made to such Foreign Tax Indemnitee as of the date such
Foreign Tax Indemnitee becomes a party to this Agreement or any other
Transaction Document, or in the case of any other Tax Indemnitee which changes
its lending office with respect to any Loan to an office outside the United
States, any taxes that are in effect and would apply to a payment to such Tax
Indemnitee as of the date of the change of the lending office; provided,
however, that if such change was solely at the request of Borrower or required
pursuant to the provisions of Section 10.2(b), then this Section 10.4(a)(ii)
shall not apply; provided, further, however, that the computation of such Taxes
and Other Taxes is consistent with the characterization for federal income tax
purposes of the acquisition by such Tax Indemnitee of Loans as a loan or loans
by such Tax Indemnitee to Borrower secured by the Receivables, the Related
Security, the Collection Accounts and the Collections (all such non-excluded
taxes, levies, imports, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). Notwithstanding the foregoing, the term
“Taxes” shall include, with respect to a Foreign Tax Indemnitee that becomes a
party to this Agreement as a result of an assignment or a Tax Indemnitee that
changes its lending office to an office outside the U.S., taxes (or a portion
thereof) that would have constituted Taxes in the hands of the assigning (or
transferring) Tax Indemnitee (or lending office) under the preceding sentence as
of the date of such assignment or change in the lending office. If the Borrower
shall be required by law to deduct or withhold any Taxes from, or in respect of,
any sum payable hereunder or under any other Transaction Document to a Tax
Indemnitee: (i) the sum payable thereunder shall be increased as may be
necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 10.4) the Tax Indemnitee or any of its respective Affiliates
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made; (ii) the Borrower shall make such
deductions or withholdings; and (iii) the Borrower shall pay the full amount
deducted to the relevant tax authority or other authority in accordance with
applicable laws.
     (b) In addition, the Borrower agrees to pay any present or future stamp,
mortgage recording or documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
other Transaction Document or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or the other Transaction Documents
(hereinafter referred to as “Other Taxes”).
     (c) The Borrower will indemnify the Tax Indemnitees for the full amount of
Taxes or Other Taxes arising in connection with payments made under this
Agreement or any other Transaction Document paid by the Tax Indemnitees or any
of their respective Affiliates and any liability (including penalties, additions
to tax interest and other liabilities) arising therefrom or

38



--------------------------------------------------------------------------------



 



with respect thereto. Payment under this indemnification shall be made within
thirty days from the date a Tax Indemnitee or any of its respective Affiliates
makes written demand therefor; provided, however, that the Borrower shall not be
obligated to make payment to such Tax Indemnitee (as the case may be) pursuant
to this Section 10.4(c) in respect of penalties, interest and other liabilities
attributable to any Taxes or Other Taxes, if such penalties, interest and other
liabilities are attributable to the gross negligence or willful misconduct of
such Tax Indemnitee or its Affiliates. After a Tax Indemnitee receives written
notice of the imposition of the Taxes or Other Taxes which are subject to this
Section 10.4, such Tax Indemnitee will act in good faith to promptly notify the
Borrower of its obligations hereunder.
     (d) The Borrower will furnish to the Tax Indemnitees immediately after
payment of any Taxes original or certified copies of tax receipts evidencing
such payment by the Borrower or, if such receipts are not obtainable, other
evidence of such payments by the Borrower reasonably satisfactory to the Tax
Indemnitees.
     (e) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 10.4 shall survive the payment in full of all amounts due
hereunder.
     (f) If the Borrower is required to pay additional amounts to or for the
account of any Tax Indemnitee pursuant to this Section 10.4 as a result of a
change in law or treaty occurring after such Tax Indemnitee first became a party
to this Agreement, then such Tax Indemnitee will, at the request of the
Borrower, either change the jurisdiction of its applicable lending office if
such change (i) will eliminate or reduce the total amounts payable pursuant to
Section 10.2 (if any) and Section 10.4 which may thereafter accrue and (ii) is,
in such Tax Indemnitee’s sole, reasonable discretion, determined not to be
materially disadvantageous or cause unreasonable hardship to such Tax
Indemnitee, provided that fees, charges, costs or expenses that are related to
such change shall be borne by the Borrower on behalf of a Tax Indemnitee, and
the mere existence of such expenses, fees or costs shall not be deemed to be
materially disadvantageous or cause undue hardship to the Tax Indemnitee or
assign and delegate all its interests, rights and obligations under this
Agreement in the manner described in Section 10.2(c).
     (g) Each Foreign Tax Indemnitee or any person receiving payments on its
behalf shall deliver to the Borrower and the Agent, and if applicable, the
assigning Tax Indemnitee, on or before the date on which it becomes a party to
this Agreement:
     (i) two duly completed and signed copies of either Internal Revenue Service
Form W-8BEN (claiming an exemption from or a reduction in U.S. withholding tax
under an applicable treaty) or its successor form or Form W-8ECI (claiming an
exemption from U.S. withholding tax as effectively connected income) or its
successor form and any related applicable forms, as the case may be;
     (ii) in the case of a Foreign Tax Indemnitee that is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Tax Code and that cannot comply with
the requirements of clause (i) hereof, (x) a statement to the effect that such
Tax Indemnitee is eligible for a complete exemption from withholding of U.S.
Taxes under Tax Code

39



--------------------------------------------------------------------------------



 



Section 871(h) or 881(c), and (y) two duly completed and signed copies of
Internal Revenue Service Form W-8BEN or successor and related applicable form;
     (iii) if such Foreign Tax Indemnitee or any person receiving payments on
its behalf is a “qualified intermediary” within the meaning of Treasury
Regulation Section 1.1441-1(e)(5)(ii), two properly completed Internal Revenue
Service Form W-8IMY and any related documents required in conjunction with such
Internal Revenue Service Form W-8IMY before the payment of any amounts under
this Agreement; or
     (iv) if such Foreign Tax Indemnitee or any person receiving payments on
behalf of a Foreign Tax Indemnitee is a “nonqualified intermediary” within the
meaning of Treasury Regulation Section 1.1441-1(c)(14), two properly completed
Internal Revenue Service Form W-8IMY and any related documents (including any
forms described above) required in connection with such Internal Revenue Service
Form W-8IMY before the payment of any amounts under this Agreement.
Further, each Foreign Tax Indemnitee agrees to deliver, following receipt of
written request therefor from Borrower, to the Borrower and the Agent, and if
applicable, the assigning Tax Indemnitee two further duly completed and signed
copies of the above referenced forms, or successor and related applicable forms,
on or before the date that any such form expires or becomes obsolete and
promptly after the occurrence of any event requiring a change from the most
recent form(s) previously delivered by it in accordance with applicable U.S.
laws and regulations and to deliver promptly to the Borrower and the Agent, and
if applicable, the assigning Tax Indemnitee, such additional statements and
forms as shall be reasonably requested by the Borrower from time to time unless,
in any such case, any change in law or regulation has occurred subsequent to the
date such Foreign Tax Indemnitee became a party to this Agreement which renders
all such forms inapplicable or which would prevent such Tax Indemnitee from
properly completing and executing any such form with respect to it and such Tax
Indemnitee promptly notifies the Borrower and the Agent if it is no longer able
to deliver, or if it is required to withdraw or cancel, any form or statement
previously delivered by it pursuant to this Section 10.4(g).
     (h) The Borrower shall not be required to pay any Taxes or Other Taxes
pursuant to this Section 10.4 in respect of U.S. federal income taxes if the
obligation to withhold with respect to such Taxes or Other Taxes results from,
or would not have occurred but for, the failure of any Foreign Tax Indemnitee to
deliver the forms described in the preceding Section 10.4(g) in the manner and
at the times specified in such section; provided, however, that (i) the Borrower
shall be required to pay any Taxes or Other Taxes resulting from a change in law
(or interpretation thereof) that becomes effective after the date hereof and
(ii) should a Tax Indemnitee become subject to Taxes because of its failure to
deliver the forms required hereunder, Borrower shall, at the expense of such Tax
Indemnitee, take such steps as such Tax Indemnitee shall reasonably request to
assist such Tax Indemnitee to recover such Taxes. A Foreign Tax Indemnitee shall
not be required to deliver any form or statement pursuant to Section 10.4 that
such Foreign Tax Indemnitee is not legally able to deliver.
     (i) If and to the extent that any Tax Indemnitee is able, in its reasonable
discretion, to apply or otherwise take advantage of any offsetting tax credit or
other similar tax benefit arising

40



--------------------------------------------------------------------------------



 



out of or in conjunction with any deduction or withholding which gives rise to
an obligation on the Borrower to pay any Taxes or Other Taxes pursuant to this
Section 10.4 then such Tax Indemnitee shall, to the extent that in its sole
opinion it can do so without prejudice to the retention of the amount of such
credit or benefit and without any other adverse tax consequences for such Tax
Indemnitee, reimburse to the Borrower at such time as such tax credit or benefit
shall have actually been received by such Tax Indemnitee such amount as such Tax
Indemnitee shall have determined to be attributable to the relevant deduction or
withholding and as will leave such Tax Indemnitee in no better or worse position
than it would have been in if the payment of such Taxes or Other Taxes had not
been required. Nothing in this paragraph shall require any Tax Indemnitee to
make available to Borrower any tax return or information contained therein that
such Tax Indemnitee deems to be confidential or proprietary.
Article XI
The Agents
     Section 11.1 Authorization and Action.
     (a) Each Lender and each Lender Group Agent hereby designates and appoints
Calyon to act as its agent under the Transaction Documents, and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Agent by the terms of the Transaction Documents, together
with such powers as are reasonably incidental thereto. The Agent shall not have
any duties or responsibilities, except those expressly set forth in any
Transaction Document, or any fiduciary relationship with any Lender or any
Lender Group Agent, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Agent shall be read into
any Transaction Document or otherwise exist for the Agent. In performing its
functions and duties under the Transaction Documents, the Agent shall act solely
as agent for the Lenders and the Lender Group Agents and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any Lender, any Lender Group Agent, any Loan Party or any of
such Loan Party’s successors or assigns. The Agent shall not be required to take
any action that exposes the Agent to personal liability or that is contrary to
any Transaction Document or applicable law. The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Obligations. Each Lender and each Lender Group Agent hereby authorizes the Agent
to file each of the UCC financing statements and each Collection Account
Agreement on behalf of such Lender and such Lender Group Agent (the terms of
which shall be binding on such Lender and Lender Group Agent).
     (b) Each Person in each Lender Group, on behalf of itself and its assigns,
hereby designates and appoints the Person identified as the Lender Group Agent
for such Lender Group in such Lender Group’s Assignment Agreement to act as its
agent hereunder and under each other Transaction Document, and authorizes such
Lender Group Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Lender Group Agent by the terms of the this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto.

41



--------------------------------------------------------------------------------



 



     Section 11.2 Delegation of Duties.
     (a) The Agent may execute any of its duties hereunder and each Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
     (b) Each Lender Group Agent may execute any of its duties hereunder and
each Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
No Lender Group Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
     Section 11.3 Exculpatory Provisions.
     Neither the Agent, any Lender Group Agent nor any of their respective
directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Secured Parties for any recitals, statements,
representations or warranties made by any Loan Party contained in this
Agreement, any Transaction Document or any certificate, report, statement or
other document referred to or provided for in, or received hereunder or under or
in connection with, any Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Transaction Document or any other document furnished in connection herewith
or therewith, or for any failure of any Loan Party to perform its obligations
hereunder or under any Transaction Document, or for the satisfaction of any
condition specified in Article VI, or for the perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith. Neither
the Agent nor any Lender Group Agent shall be under any obligation to any
Secured Party to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any Transaction Document, or to inspect the properties, books or
records of the Loan Parties. Neither the Agent nor any Lender Group Agent shall
be deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless it has received notice of such event.
     Section 11.4 Reliance.
     The Agent and each Lender Group Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Borrower), independent accountants
and other experts selected by it. The Agent and each Lender Group Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any Transaction Document unless it shall first receive such
advice or concurrence of the Required Liquidity Banks, a majority in interest of
the Liquidity Banks that are members of its Lender Group or (in the case of the
Agent, in such instances as are provided for herein) all of the Lenders, as
applicable, as it deems appropriate and it shall first be indemnified to its
satisfaction

42



--------------------------------------------------------------------------------



 



by the Lenders (in the case of the Agent) or the Lenders that are members of its
Lender Group (in the case of a Lender Group Agent), provided that unless and
until the Agent or a Lender Group Agent shall have received such advice, the
Agent or such Lender Group Agent, as the case may be, may take or refrain from
taking any action, as it shall deem advisable and in the best interests of the
Lenders (in the case of the Agent) or the Lenders that are members of its Lender
Group (in the case of a Lender Group Agent). The Agent and each Lender Group
Agent shall in all cases be fully protected in acting, or in refraining from
acting, in accordance with a request of the Required Liquidity Banks or all of
the Lenders, as applicable (in the case of the Agent) or the Lenders that are
members of its Lender Group (in the case of a Lender Group Agent), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders (in the case of the Agent) or the Lenders that are members
of its Lender Group (in the case of a Lender Group Agent).
     Section 11.5 Non-Reliance on Agent and Other Lenders.
     Each Lender expressly acknowledges that neither the Agent, any Lender Group
Agent, nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Agent or any Lender Group Agent hereafter taken,
including, without limitation, any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the Agent or any
Lender Group Agent. Each Lender represents and warrants to the Agent and each
Lender Group Agent that it has and will, independently and without reliance upon
the Agent, any Lender Group Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of Borrower and made its own
decision to enter into this Agreement, the Transaction Documents and all other
documents related thereto.
     Section 11.6 Reimbursement and Indemnification.
     (a) The Liquidity Banks agree to reimburse and indemnify the Agent and its
officers, directors, employees, representatives and agents ratably according to
their Pro Rata Shares, to the extent not paid or reimbursed by the Loan Parties
(i) for any amounts for which the Agent, acting in its capacity as Agent, is
entitled to reimbursement by the Loan Parties hereunder and (ii) for any other
expenses incurred by the Agent, in its capacity as Agent and acting on behalf of
the Lenders, in connection with the administration and enforcement of the
Liquidity Agreement and the Transaction Documents.
     (b) The Liquidity Banks that are members of each Lender Group agree to
reimburse and indemnify the related Lender Group Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Loan Parties (i) for
any amounts for which such Lender Group Agent, acting in its capacity as Lender
Group Agent, is entitled to reimbursement by the Loan Parties hereunder and
(ii) for any other expenses incurred by such Lender Group Agent, in its capacity
as Lender Group Agent and acting on behalf of the Lenders in such Lender Group,
in connection with the administration and enforcement of this Agreement and the
Transaction Documents.

43



--------------------------------------------------------------------------------



 



     Section 11.7 Individual Capacity.
     The Agent, each Lender Group Agent and their respective Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Borrower or any Affiliate of Borrower as though the Agent or such Lender Group
Agent were not the Agent or a Lender Group Agent hereunder. With respect to the
making of Loans pursuant to this Agreement, the Agent and each Lender Group
Agent shall have the same rights and powers under the Liquidity Agreement for
its Lender Group and this Agreement in its individual capacity as any Lender and
may exercise the same as though it were not the Agent or Lender Group Agent, as
the case may be, and the terms “Liquidity Bank,” “Lender,” “Liquidity Banks” and
“Lenders” shall include the Agent and each Lender Group Agent, as applicable, in
its individual capacity.
     Section 11.8 Successors.
     The Agent and each Lender Group Agent, upon thirty (30) days’ notice to the
Loan Parties and the Lenders, may voluntarily resign and may be removed at any
time, with or without cause, by the Required Liquidity Lenders (in the case of
the Agent) and by a Majority In Interest of the Liquidity Banks of the related
Lender Group (in the case of a Lender Group Agent); provided, however, that
Calyon shall not voluntarily resign as the Agent so long as any of the Liquidity
Commitments remain in effect or Atlantic has any outstanding Loans. If the Agent
(other than Calyon) shall voluntarily resign or be removed as Agent under this
Agreement, then the Required Liquidity Lenders, during such five-day period,
shall appoint, from among the remaining Liquidity Banks, a successor Agent
reasonably acceptable to Borrower (provided that Borrower’s consent shall not be
required if any Amortization Event shall have occurred), whereupon such
successor Agent shall succeed to the rights, powers and duties of the Agent and
the term “Agent” shall mean such successor agent, effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement. If a Lender Group Agent shall
voluntarily resign or be removed as Lender Group Agent under this Agreement,
then a majority in interest of the Liquidity Banks that are members of the
related Lender Group, during such five-day period, shall appoint, from among the
remaining Liquidity Banks that are members of such Lender Group, a successor
Lender Group Agent reasonably acceptable to Borrower (provided that Borrower’s
consent shall not be required if any Amortization Event shall have occurred),
whereupon such successor Lender Group Agent shall succeed to the rights, powers
and duties of the Lender Group Agent for such Lender Group and the term “Lender
Group Agent” shall mean such successor agent, effective upon its appointment,
and the former Lender Group Agent’s rights, powers and duties as Lender Group
Agent shall be terminated, without any other or further act or deed on the part
of such former Lender Group Agent or any of the parties to this Agreement. Upon
resignation or replacement of the Agent in accordance with this Section 11.8,
the retiring Agent shall file or cause to be filed such UCC-3 assignments and
amendments, and shall execute assignments and amendments of this Agreement and
the Transaction Documents, as may be necessary to give effect to its replacement
by a successor Agent. After the retiring Agent’s Lender Group Agent’s
resignation hereunder as Agent or as Lender Group Agent, as the case may be, the
provisions of this Article XI and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent or Lender Group
Agent, as the case may be, under this Agreement.

44



--------------------------------------------------------------------------------



 



Article XII
Assignments; Participations
     Section 12.1 Assignments.
     (a) Each of the Agent, the Loan Parties, each of the Lender Group Agents
and the Liquidity Banks hereby agrees and consents to the complete or partial
assignment by a Conduit of all or any portion of its rights under, interest in,
title to and obligations under this Agreement to the Liquidity Banks that are
members of such Conduit’s Lender Group pursuant to the related Liquidity
Agreement.
     (b) Any Liquidity Bank may at any time and from time to time assign to one
or more Eligible Assignees (each, a “Purchasing Liquidity Bank”) all or any part
of its rights and obligations under this Agreement pursuant to an assignment
agreement substantially in the form set forth in Exhibit VII hereto (an
“Assignment Agreement”) executed by such Purchasing Liquidity Bank and such
selling Liquidity Bank. The consent of the related Conduit shall be required
prior to the effectiveness of any such assignment. Each assignee of a Liquidity
Bank must (i) be an Eligible Assignee and (ii) agree to deliver to the Agent or
the related Lender Group Agent, promptly following any request therefor by the
Agent or such Lender Group Agent, an enforceability opinion in form and
substance satisfactory to the Agent and such Lender Group Agent. Upon delivery
of an executed Assignment Agreement to the Agent and the related Lender Group
Agent, such selling Liquidity Bank shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Purchasing Liquidity
Bank shall for all purposes be a Liquidity Bank party to this Agreement and
shall have all the rights and obligations of a Liquidity Bank hereunder to the
same extent as if it were an original party hereto and thereto and no further
consent or action by Borrower, the Lenders, the Lender Group Agents, any Loan
Party (except as set forth in Section 12.1(d)) or the Agent shall be required.
     (c) Each of the Liquidity Banks agrees that in the event that it shall
suffer a Downgrading Event, such Downgraded Liquidity Bank shall, at the request
of the related Lender Group Agent, either (i) collateralize its Commitment in a
manner acceptable to the Agent and such Lender Group Agent, or (ii) subject to
Section 12.1(d), assign all of its rights and obligations hereunder to an
Eligible Assignee nominated by the related Lender Group Agent or by a Loan Party
(and acceptable to related Lender Group Agent) and willing to participate in
this Agreement through the Liquidity Termination Date in the place of such
Downgraded Liquidity Bank; provided that the Downgraded Liquidity Bank receives
payment in full, pursuant to an Assignment Agreement, of an amount equal to such
Liquidity Bank’s Pro Rata Share of the Obligations owing to the Liquidity Banks
that are members of its Lender Group.
     (d) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consents of the Agent and each of the Lender
Group Agents and without satisfying any applicable Rating Agency Condition. No
Lender may assign any of its rights or obligations under this Agreement without
the prior written consents of Borrower, provided, however Borrower’s consent
shall not be unreasonably withheld and in any event, Borrower’s consent shall
not be required for any such assignment to (i) any Affiliate of the Agent, any
Lender Group Agent or any Liquidity Bank, (ii) any Conduit administered by the

45



--------------------------------------------------------------------------------



 



Agent or any Lender Group Agent or (iii) from and after the occurrence of any
Amortization Event.
     (e) Each Lender Group Agent shall, on behalf of the Borrower, maintain a
copy of each Assignment Agreement delivered to and a register (each “Register”)
for the recordation of the names and addresses of, and the principal amount of
the Loans owing to, the Lenders that are members of such Lender Group Agent’s
Lender Group and the Commitments of each Liquidity Bank that is a member of such
Lender Group from time to time. The entries in each Register shall be
conclusive, in the absence of manifest error, and the Borrower, each Lender,
each Lender Group Agent and the Agent shall treat the person whose name is
recorded in a Register as the owner of the Loans described therein for all
purposes of this Agreement. Notwithstanding anything to the contrary, any
assignment of any Loan by a Lender shall be effective only upon appropriate
entries with respect thereto being made in a Register.
     Section 12.2 Participations.
     (a) Any Liquidity Bank may, in the ordinary course of its business at any
time sell to one or more Persons (each, a “Participant”) participating interests
in its Pro Rata Share of the Aggregate Commitment, its Loans or any other
interest of such Liquidity Bank hereunder. Notwithstanding any such sale by a
Liquidity Bank of a participating interest to a Participant, such Liquidity
Bank’s rights and obligations under this Agreement shall remain unchanged, such
Liquidity Bank shall remain solely responsible for the performance of its
obligations hereunder, and the Loan Parties, the related Lender Group Agent and
the Agent shall continue to deal solely and directly with such Liquidity Bank in
connection with such Liquidity Bank’s rights and obligations under this
Agreement. Each Liquidity Bank agrees that any agreement between such Liquidity
Bank and any such Participant in respect of such participating interest shall
not restrict such Liquidity Bank’s right to agree to any amendment, supplement,
waiver or modification to this Agreement.
     (b) A Participant shall not be entitled to receive any greater payment
under Section 10.2 or 10.4 than the applicable Liquidity Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent. In addition, a Participant that would be a Foreign Tax
Indemnitee if it were a Liquidity Bank shall not be entitled to the benefits of
Section 10.4 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 10.4(g) and 10.4(i) as though it were a Liquidity Bank.
Article XIII
Security Interest
     Section 13.1 Grant of Security Interest.
     To secure the due and punctual payment of the Obligations to the Secured
Parties, whether now or hereafter existing, due or to become due, direct or
indirect, or absolute or contingent, Borrower hereby grants and regrants to the
Agent, for the benefit of the Secured

46



--------------------------------------------------------------------------------



 



Parties, a security interest in all assets of Borrower, including, without
limitation, all of Borrower’s right, title and interest, whether now owned and
existing or hereafter arising in and to all of the Receivables, the Related
Security, the Collections and all other assets of Borrower and all proceeds of
the foregoing (collectively, the “Collateral”).
     Section 13.2 Termination after Final Payout Date.
     Upon the Final Payout Date, all right, title and interest of the Agent and
the other Secured Parties in and to the Collateral shall terminate.
Article XIV
Miscellaneous
     Section 14.1 Waivers and Amendments.
     (a) No failure or delay on the part of the Agent, any Lender Group Agent or
any Lender in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given.
     (b) No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this
Section 14.1(b). The parties hereto may enter into written modifications or
waivers of any provisions of this Agreement, and any material amendment, waiver
or other modification of this Agreement shall require satisfaction of the Rating
Agency Condition. Notwithstanding the foregoing, without the consent of the
unaffected Lender Group Agents and the members of such unaffected Lender Group,
but with the consent of Borrower, the Agent and a Lender Group Agent may amend
this Agreement solely to add additional Persons as Liquidity Banks hereunder for
such Lender Group Agent’s Lender Group. Any modification or waiver made in
accordance with this Section 14.1 shall apply to each of the Lenders equally and
shall be binding upon Borrower, the Lenders and the Agent.
     Section 14.2 Notices.
     Except as provided in this Section 14.2, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective
(a) if given by telecopy, upon the receipt thereof, (b) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (c) if given by any other means, when
received at the address specified in this Section 14.2. Borrower hereby
authorizes each Lender Group Agent to effect Advances and Interest Period and
Interest Rate

47



--------------------------------------------------------------------------------



 



selections based on telephonic notices made by any Person whom such Lender Group
Agent in good faith believes to be acting on behalf of Borrower. Borrower agrees
to deliver promptly to the related Lender Group Agent a written confirmation of
each telephonic notice signed by an authorized officer of Borrower; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by such Lender
Group Agent, the records of such Lender Group Agent shall govern absent manifest
error.
     Section 14.3 Ratable Payments.
     If any Lender, whether by setoff or otherwise, has payment made to it with
respect to any portion of the Obligations owing to such Lender (other than
payments received pursuant to Section 10.2, 10.3 or 10.4) in a greater
proportion than that received by any other Lender entitled to receive a ratable
share of such Obligations, such Lender agrees, promptly upon demand, to purchase
for cash without recourse or warranty a portion of such Obligations held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of such Obligations; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
     Section 14.4 Protection of Agent’s Security Interest.
     (a) Borrower agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or that the Agent may reasonably request, to
perfect, protect or more fully evidence the Agent’s security interest in the
Collateral, or to enable the Agent or the Secured Parties to exercise and
enforce their rights and remedies hereunder. At any time after the occurrence of
an Amortization Event, the Agent may, or the Agent may direct Borrower or the
Servicer to, notify the Obligors of Receivables, at Borrower’s expense, of the
ownership or security interest of the Agent for the benefit of the Secured
Parties under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to the
Agent or its designee. Borrower or the Servicer (as applicable) shall, at any
Lender’s request, withhold the identity of such Lender in any such notification.
     (b) If any Loan Party fails to perform any of its obligations hereunder,
the Agent, any Lender Group Agent or any Lender may (but shall not be required
to) perform, or cause performance of, such obligations, and the Agent’s, such
Lender Group Agent’s or such Lender’s costs and expenses incurred in connection
therewith shall be payable by Borrower as provided in Section 10.3. Borrower
hereby authorizes the Agent to file financing statements and other filing or
recording documents with respect to the Receivables, Related Security and
Collections (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of such Loan
Party, in such form and in such offices as the Agent deems necessary to perfect
or maintain the perfection of the security interest of the Agent hereunder.
Borrower acknowledges and agrees that it is not authorized to, and will not,
file financing statements or other filing or recording documents with respect to
the Receivables, Related Security or Collections (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent,

48



--------------------------------------------------------------------------------



 



consenting to the form and substance of such filing or recording document.
Borrower approves, authorizes and ratifies any filings or recordings made by or
on behalf of the Agent in connection with the perfection of the security
interests in favor of Borrower (with respect to the interests acquired by
Borrower under the Receivables Sale Agreement) or the Agent.
     (c) Borrower hereby authorizes the Agent to file all appropriate UCC
financing statements to protect, preserve and perfect the security interest of
the Agent, on behalf of the Secured Parties, granted hereunder by Borrower in
the Collateral.
     Section 14.5 Confidentiality.
     (a) Each Loan Party, each Lender Group Agent and each Lender shall hold in
confidence (in accordance with procedures it applies generally to information of
this kind) and shall cause each of its employees and officers to hold in
confidence all Confidential Information, except that such Loan Party, the Agent,
each Lender Group Agent and each Lender and their respective officers and
employees may disclose such Confidential Information to such Person’s
accountants and attorneys and other professional advisors, the lenders under the
Senior Credit Agreement, rating agencies providing a rating of Allied’s and any
of its Affiliate’s debt obligations, each holder of such debt obligations and as
required by any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force of effect of law) and each party hereto (and each employee,
representative, or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure.
     (b) Anything herein to the contrary notwithstanding, each Loan Party hereby
consents to the disclosure of any Confidential Information with respect to it
(i) to the Agent, each Lender Group Agent, the Liquidity Banks, the Lenders or
their respective Affiliates by each other, (ii) by the Agent, any Lender Group
Agent or any Lender to any prospective or actual assignee or participant of any
of them and (iii) by the Agent or any Lender Group Agent to any rating agency
assigning a rating to the debt obligations of a Conduit, any commercial paper
dealer for any Conduit’s debt obligations, any Funding Source and any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which any Lender Group Agent acts as agent and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided that each recipient of such nonpublic information is informed of the
confidential nature of such information. In addition, each Lender, each Lender
Group Agent and the Agent may disclose any such nonpublic information pursuant
to any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law), provided that each recipient of such nonpublic
information is informed of the confidential nature of such information.
     Section 14.6 Bankruptcy Petition.
     Borrower, the Servicer, the Agent, each Lender Group Agent and each
Liquidity Bank hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join

49



--------------------------------------------------------------------------------



 



any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
     The Servicer, each Lender Group Agent, each Lender and the Agent (unless
instructed otherwise by the Required Liquidity Banks) hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding Obligations of Borrower, it will not institute against,
or join any other Person in instituting against, Borrower any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
     Section 14.7 Limitation of Liability.
     Except with respect to any claim arising out of the willful misconduct or
gross negligence of the Agent, any Lender Group Agent or any Lender, no claim
may be made by any Loan Party or any other Person against the Agent, any Lender
Group Agent or any Lender or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Loan Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
     Section 14.8 CHOICE OF LAW.
     THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.
     Section 14.9 CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY ACKNOWLEDGES
AND AGREES THAT:
     (a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND, SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF ANY INCONVENIENT FORUM TO MAINTENANCE OF SUCH
ACTION OR PROCEEDING.
     (b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE)

50



--------------------------------------------------------------------------------



 



WITH RESPECT TO ITSELF OR IT PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT.
     Section 14.10 WAIVER OF JURY TRIAL.
     EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR
DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
     Section 14.11 Integration; Binding Effect; Survival of Terms.
     (a) This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V and (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
     Section 14.12 Counterparts; Severability; Section References.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

51



--------------------------------------------------------------------------------



 



     Section 14.13 Calyon Roles.
     Each of the Lender and each of the Lender Group Agents acknowledges that
Calyon acts, or may in the future act: (a) as administrative agent for Atlantic
or any other Lender, (b) as an issuing and paying agent for the Commercial Paper
of Atlantic or any other Lender, (c) to provide credit or liquidity enhancement
for the timely payment for the Commercial Paper of Atlantic or any other Lender,
and/or (d) to provide other services from time to time for Atlantic or any other
Lender (collectively, the “Calyon Roles”). Without limiting the generality of
this Section 14.13, each Lender and each Lender Group Agent hereby acknowledges
and consents to any and all Calyon Roles and agrees that in connection with any
Calyon Role, Calyon may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Atlantic or any other Lender for whom Caylon is the
administrator, and the giving of notice of a mandatory purchase pursuant to the
related Liquidity Agreement or Liquidity Agreements.
     Section 14.14 Ordinary Course
     The Borrower represents and warrants that each remittance of principal or
interest in respect of the Loans by the Borrower to the Lenders hereunder will
have been (i) in payment of debt incurred by the Borrower in the ordinary course
of business or financial affairs of the Borrower and (ii) made in ordinary
course of business or financial affairs of the Borrower.
[signature pages follow]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

                  ALLIED RECEIVABLES FUNDING INCORPORATED,
as the Borrower    
 
           
 
  By:        
 
           
 
  Name:   Michael S. Burnett    
 
  Title:   Treasurer    
 
                ALLIED WASTE NORTH AMERICA, INC.,
as the Servicer    
 
           
 
  By:        
 
           
 
  Name:   Michael S. Burnett    
 
  Title:   Vice President and Treasurer    

[additional signatures to follow]
[Signature Page to Second Amended and Restated Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



                      ATLANTIC ASSET SECURITIZATION LLC,
as a Lender    
 
               
 
      By:   Calyon New York Branch, as
Attorney-in-Fact    
 
  By:                          
 
  Name:                          
 
  Title:                          
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    CALYON NEW YORK BRANCH,
as Agent, Atlantic Group Agent and         as Atlantic Liquidity Bank    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          

[end of signatures]
[Signature Page to Second Amended and Restated Credit and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
Adjusted Dilution Ratio: At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.
Advance: A borrowing hereunder consisting of the aggregate amount of the several
Loans made on the same Borrowing Date.
Adverse Claim: A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person’s assets or properties in favor of any other
Person.
Affiliate: With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
Agent: As defined in the preamble to this Agreement.
Agent’s Account: Account #01-25680-0001 at Calyon New York Branch, ABA
#026008073.
Aggregate Commitment: On any date of determination, the aggregate amount of the
Liquidity Banks’ Commitments to make Loans hereunder. As of May 30, 2008, the
Aggregate Commitment is $400,000,000.
Aggregate Principal: On any date of determination, the aggregate outstanding
principal amount of all Advances outstanding on such date.
Aggregate Reduction: As defined in Section 1.3.
Agreement: This Credit and Security Agreement, as it may be amended or modified
and in effect from time to time.
Alternate Base Rate: For any Lender Group on any day, such rate shall be equal
to a rate per annum equal to the higher as of such day of (i) the Prime Rate, or
(ii) one-half of one percent (0.50%) above the Federal Funds Effective Rate (for
purposes of determining the Alternate Base Rate for any day, changes in such
Prime Rate or such Federal Funds Effective Rate shall be effective on the date
of each such change).
Alternate Base Rate Loan: A Loan which bears interest at the Alternate Base Rate
or the Default Rate.

Exh I - 1



--------------------------------------------------------------------------------



 



Alternative Borrowing Base: On any day, an amount equal to the Borrowing Base
for such day, calculated (i) without giving effect to the proviso clause
following clause (xix) of the definition of Eligible Receivable and (ii) by
including only 60% of the aggregate Principal Balance of all Forward
Billed/Weekly Serviced Receivables that are Eligible Receivables in the Net Pool
Balance.
Amortization Date: The earliest to occur of (i) the day on which any of the
conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Event of Bankruptcy with
respect to any Loan Party, (iii) the Business Day specified in a written notice
from the Agent following the occurrence of any other Amortization Event,
(iv) the date which is five (5) Business Days after the Agent’s receipt of
written notice from Borrower that it wishes to terminate the facility evidenced
by this Agreement, and (v) the occurrence of the Termination Date.
Amortization Event: As defined in Article IX.
Assignment Agreement: As defined in Section 12.1(b).
Atlantic Group Agent: Calyon.
Atlantic Asset: Atlantic Asset Securitization LLC.
Atlantic Group: The Lender Group consisting of Atlantic Asset, the Atlantic
Group Agent and the Atlantic Liquidity Banks.
Atlantic Liquidity Agreement: That certain Second Amended and Restated Liquidity
Purchase Agreement, dated as of October 30, 2007, by and among Atlantic Asset,
the financial institutions from time to time party thereto and Calyon, as the
same may be amended, modified, waived and/or restated.
Atlantic Liquidity Bank: The financial institutions from time to time members of
the Atlantic Group as Liquidity Banks thereof and Calyon (in its capacity as
initial Liquidity Bank for the Atlantic Group).
Authorized Officer: With respect to any Person, its chairman, president, senior
vice president finance, corporate controller, treasurer, any assistant
treasurer, corporate secretary or chief financial officer.
Borrower: As defined in the Preamble to this Agreement.
Borrowing Base: On any date of determination, the Net Pool Balance as of the
last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.
Borrowing Base Deficiency: As of any date, the amount by which the Aggregate
Principal on such date exceeds the Borrowing Limit on such date.

Exh I - 2



--------------------------------------------------------------------------------



 



Borrowing Date: A Business Day on which an Advance is made hereunder.
Borrowing Limit: As defined in Section 1.1(a)(i).
Borrowing Notice: As defined in Section 1.2.
Broken Funding Costs: For
     (i) the Atlantic Group: the amount, if any, by which (a) the CP Costs or
Interest, as applicable, for any Loan funded by the Atlantic Group which would
have accrued during the related Settlement Period on the prepayments of such
Loans relating to such Settlement Period, as applicable, had such prepayments
not occurred, exceeds (b) the income, if any, received by the Atlantic Group
investing the proceeds of such prepayments; and
     (ii) any other Lender Group on any day, as defined in the related joinder
agreement or other document pursuant to which such Lender Group became party to
the Agreement.
     All Broken Funding Costs shall be due and payable hereunder upon demand.
Business Day: Any day on which banks are not authorized or required to close in
New York, New York, Phoenix or Arizona, and The Depository Trust Company of New
York is open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.
Calculation Period: A calendar month.
Calyon: Calyon New York Branch.
Change of Control: The acquisition by any Person, or two or more Persons acting
in concert of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
35% or more of the outstanding shares of voting stock of any Loan Party.
Closing Date: May 30, 2008.
Collateral: As defined in Section 13.1.
Collection Account: Each concentration account, depositary account, lock-box
account or similar account in which any Collections are collected or deposited
and which is listed on Exhibit IV.
Collection Account Agreement: An agreement substantially in the form of
Exhibit VI among an Originator, Servicer, Borrower, the Agent and a Collection
Bank.
Collection Bank: At any time, any of the banks holding one or more Collection
Accounts.

Exh I - 3



--------------------------------------------------------------------------------



 



Collection Date: The date that is one year and one day after the date on which
all of the Obligations have been paid in full in cash.
Collection Notice: A notice, in substantially the form of Annex A to Exhibit VI,
from the Agent to a Collection Bank.
Collections: With respect to any Receivable, all cash collections and other cash
proceeds in respect of such Receivable, including, without limitation, all
Finance Charges, Deemed Collections or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable.
Commercial Obligor: Any Obligor that is not a natural person.
Commercial Paper: Promissory notes issued in the commercial paper market by any
Conduit or issued by any Person to provide funding to any Conduit.
Commitment: For each Liquidity Bank that is part of any Lender Group, the
commitment of such Liquidity Bank to make Loans to Borrower hereunder in the
event the related Conduit elects not to fund such Lender Group’s Lender Group
Share of any Advance in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Liquidity Bank’s
name on Schedule A to this Agreement (in the case of the initial Atlantic
Liquidity Banks) or the amount set forth opposite such Liquidity Bank’s name on
Schedule I to the related Assignment Agreement (in the case of the other
Liquidity Banks).
Commitment Termination Date: May 29, 2009.
Conduit: Any asset-backed commercial paper conduit that relies primarily upon
the issuance of Commercial Paper to fund its investments hereunder.
Conduit Loan: Any Loan made by a Conduit, whether such Loan is a CP Rate Loan or
is funded by a Liquidity Funding under the related Liquidity Agreement.
Confidential Information: Confidential or proprietary information with respect
to a Loan Party, an Originator, a Lender Group Agent or a Lender and their
respective businesses obtained by any other such Person in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
or the transactions contemplated by this Agreement and the other Transaction
Documents, but excluding information (i) which was publicly known, or otherwise
known to the recipient thereof at the time of disclosure (unless such knowledge
was obtained subject to a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information),
(ii) which subsequently becomes publicly known through no act or omission by the
recipient of such information or (iii) which otherwise becomes known to the
recipient thereof other than through disclosure by the provider of such
information or a source actually known to the recipient thereof to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.
Contingent Obligation: Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for

Exh I - 4



--------------------------------------------------------------------------------



 



the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract or application for a letter of credit.
Contract: With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.
CP Costs: For
     (i) the Atlantic Group: to the extent that Atlantic funds a Loan for any
Settlement Period by issuing Commercial Paper, the rate (or if more than one
rate, the weighted average of the rates, and including all dealer fees related
to such Commercial Paper of Atlantic and all costs associated with funding small
or odd lot amounts) at which Commercial Paper of Atlantic having a term equal to
such Settlement Period and to be issued to fund such Loan may be sold by any
placement agent or commercial paper dealer selected by the Atlantic Group Agent
on behalf of Atlantic, as agreed between each such agent or dealer and the
Atlantic Group Agent and notice of which has been given by the Agent to the
Servicer; provided if the rate (or rates) as agreed between any such agent or
dealer and the Atlantic Group Agent for any Settlement Period for any Loan is a
discount rate (or rates), then such rate shall be the rate (or if more than one
rate, the weighted average of the rates) resulting from converting such discount
rate (or rates) to an interest-bearing equivalent rate per annum; and
     (ii) any other Lender Group on any day, as defined in the related joinder
agreement or other document pursuant to which such Lender Group became party to
the Agreement.
CP Rate Loan: Each Loan made by a Conduit prior to the time, if any, when (i) it
is refinanced with a Liquidity Funding pursuant to the related Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the applicable Default Rate.
Creation Date: As defined in Section 8.7(b)(ix).
Credit and Collection Policy: Borrower’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
Cut-Off Date: The last day of a Calculation Period.
Days Sales Outstanding: As of any day, an amount equal to the product of (i) 91,
multiplied by (ii) the amount obtained by dividing (A) the aggregate outstanding
balance of Receivables as of the most recent Cut-Off Date, by (B) the aggregate
amount of Receivables created during the three (3) Calculation Periods including
and immediately preceding such Cut-Off Date.
Deemed Collections: Collections deemed received by Borrower under
Section 1.4(a).

Exh I - 5



--------------------------------------------------------------------------------



 



Default Horizon Ratio: As of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the five (5) Calculation Periods ending on such Cut-Off Date,
by (ii) the Net Pool Balance as of such Cut-off Date.
Default Rate: For any Lender Group on any day, a rate per annum equal to the sum
of (i) the Alternate Base Rate for such Lender plus (ii) 2.00%, changing when
and as such Alternate Base Rate changes.
Default Ratio: As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing (i) the total amount of Receivables which became Defaulted
Receivables during the Calculation Period that includes such Cut-Off Date, by
(ii) the aggregate sales generated by the Originators during the Calculation
Period occurring four (4) months prior to the Calculation Period ending on such
Cut-Off Date.
Defaulted Receivable: A Receivable: (i) as to which the Obligor thereof has
suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower’s books as uncollectible; or
(iii) as to which any payment, or part thereof, remains unpaid for 121 days or
more from the original invoice date.
Delinquency Ratio: At any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.
Delinquent Receivable: A Receivable as to which any payment, or part thereof,
remains unpaid for 91 — 120 days from the original invoice date.
Dilution: The amount of any reduction or cancellation of the Outstanding Balance
of a Receivable as described in Section 1.4(a).
Dilution Horizon Ratio: As of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (1) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date by (2) the
Net Pool Balance as of such Cut-Off Date.
Dilution Ratio: As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing (i) the total amount of decreases in Outstanding Balances
due to Dilutions during the Calculation Period ending on such Cut-Off Date, by
(ii) the aggregate sales generated by the Originators during the Calculation
Period prior to the Calculation Period ending on such Cut-Off Date.
Dilution Reserve: For any Calculation Period, the product (expressed as a
percentage) of:
     (i) the sum of (A) the Stress Factor times the Adjusted Dilution Ratio as
of the immediately preceding Cut-Off Date, plus (B) the Dilution Volatility
Component as of the immediately preceding Cut-Off Date, times
     (ii) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

Exh I - 6



--------------------------------------------------------------------------------



 



Dilution Volatility Component: The product (expressed as a percentage) of
(i) the difference between (A) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (B) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(A) of this definition and the denominator of which is
equal to the amount calculated in (i)(B) of this definition.
Downgraded Liquidity Bank: A Liquidity Bank which has been the subject of a
Downgrading Event.
Downgrading Event: For
     (i) the Atlantic Group: with respect to any Person means the lowering of
the rating with regard to the short-term securities of such Person to below
(i) A-1 by S&P, (ii) P-1 by Moody’s or (iii) F1 by Fitch Ratings; and
     (ii) any other Lender Group on any day, as defined in the related joinder
agreement or other document pursuant to which such Lender Group became party to
the Agreement.
Eligible Assignee: For
     (i) the Atlantic Group: a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its holding company’s)
short-term securities equal to or higher than (i) A-1 by S&P, (ii) P-1 by
Moody’s and (iii) F1 by Fitch Ratings; and
     (ii) any other Lender Group on any day, as defined in the related joinder
agreement or other document pursuant to which such Lender Group became party to
the Agreement.
Eligible Municipal Contract: Any Contract, the Obligor of which is an Eligible
Municipal Obligor, and that (1) if such Contract requires the consent of such
Obligor to any transfer, sale, pledge or assignment of the rights and duties of
the applicable Originator or any of its assignees under such Contract, all such
consents to such transfers, sales, pledges and/or assignments have been obtained
in writing from such Obligor or (2) if such Contract requires the consent of
such Obligor to any transfer, sale, pledge or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract,
the Servicer shall have used its best efforts to have such provisions removed,
revised, amended or otherwise modified, or to obtain any necessary consents, to
permit the assignment of such Contract to the Borrower and its assigns, and if
such efforts have been unsuccessful, the Servicer shall have notified the Agent
and each Lender Group Agent of such efforts, the failure of such efforts and
identified such Contract by Obligor and, following receipt of such notice, the
Agent and each Lender Group Agent shall have notified the Borrower and the
Servicer that such Contract shall be an Eligible Municipal Contract.
Eligible Municipal Obligor: Any Municipal Obligor that is (i) located in, any
state or subdivision thereof that does not, by statute, rule, regulation, order
or other means, prevent or

Exh I - 7



--------------------------------------------------------------------------------



 



otherwise restrict the assignment of any claim (other than tort claims) against
such Municipal Obligor or (ii) approved in writing by the Agent in its sole
discretion.
Eligible Receivable: At any time, a Receivable:
     (i) the Obligor of which is (A) a corporation or other business
organization, organized under the laws of the United States, Canada or any
political subdivision thereof and has its chief executive office in the United
States or in Canada; (B) not an Affiliate of any of the parties hereto; (C) a
Commercial Obligor (D) an Eligible Municipal Obligor; or (E) a Federal
Government Obligor,
     (ii) if the Obligor of such Receivable is a Municipal Obligor, such
Receivable arises under an Eligible Municipal Contract,
     (iii) which is not a Defaulted Receivable or owing from an Obligor as to
which more than 35% of the aggregate Outstanding Balance of all Receivables
owing from such Obligor are Defaulted Receivables,
     (iv) which is not a Delinquent Receivable,
     (v) which by its terms is due and payable within 30 days of the original
billing date therefor and has not had its payment terms extended more than once,
     (vi) which is an “account,” “payment intangible,” or “chattel paper” within
the meaning of Section 9-102(a)(2) and Section 9-102(a)(11), respectively, of
the UCC of all applicable jurisdictions,
     (vii) which is denominated and payable only in United States dollars in the
United States,
     (viii) which arises under a Contract which, together with such Receivable,
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor enforceable against such Obligor in accordance
with its terms subject to no offset, counterclaim or other defense,
     (ix) which arises under a Contract which (A) except for Eligible Municipal
Contracts, does not require the Obligor under such Contract to consent to the
transfer, sale, pledge or assignment of the rights and duties of the applicable
Originator or any of its assignees under such Contract and (B) does not contain
a confidentiality provision that purports to restrict the ability of any Lender
to exercise its rights under this Agreement, including, without limitation, its
right to review the Contract,
     (x) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
     (xi) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and

Exh I - 8



--------------------------------------------------------------------------------



 



regulation relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
     (xii) which satisfies in all material respects all applicable requirements
of the Credit and Collection Policy,
     (xiii) which was generated in the ordinary course of the applicable
Originator’s business,
     (xiv) which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),
     (xv) as to which the Agent has not notified Borrower that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,
     (xvi) which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Adverse Claim, and the Obligor thereon holds
no right as against such Originator to cause such Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, and provided, further, that
Receivables of any Obligor which has any accounts payable by the applicable
Originator or by a wholly-owned Subsidiary of such Originator (thus giving rise
to a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the Agent,
that such Receivables shall not be subject to such offset,
     (xvii) as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor. For the avoidance of doubt, any Forward Billed/Weekly Serviced
Receivable that satisfies all other requirements of this definition of Eligible
Receivable shall be an Eligible Receivable, but no other Forward Billed
Receivable shall be an Eligible Receivable,
     (xviii) as to which each of the representations and warranties contained in
Sections 5.1(i), (j), (r), (s), (t) and (u) is true and correct, and

Exh I - 9



--------------------------------------------------------------------------------



 



     (xix) all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim; provided, however,
on any day on which both (1) the Leverage Ratio does not exceed the applicable
Leverage Ratio Trigger and (2) Liquidity equals or exceeds $80,000,000:
(a) clauses (i), (ii), (iv) and (xvii) shall not apply; and (b) the following
additional clauses shall apply:
     (xx) the Obligor of which is (A) a corporation or other business
organization, organized under the laws of the United States, Canada or any
political subdivision thereof and has its chief executive office in the United
States or in Canada; (B) not an Affiliate of any of the parties hereto; (C) a
Commercial Obligor; (D) a Municipal Obligor; or (E) a Federal Government
Obligor;
     (xxi) either (A) as to which the applicable Originator has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor or (B) such Receivable is a Monthly Forward Billed Receivable
or a Forward Billed/Weekly Serviced Receivable, but no other Forward Billed
Receivable shall be an Eligible Receivable.
ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time, and any rule or regulation issued thereunder.
ERISA Affiliate: Any trade or business (whether or not incorporated) under
common control with the Performance Guarantor within the meaning of Section
414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax Code for
purposes of provisions relating to Section 412 of the Tax Code).
Event of Bankruptcy: Shall be deemed to have occurred with respect to a Person
if either:
     (i) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 45 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the Federal Bankruptcy Code or other similar laws now or
hereafter in effect; or
     (ii) such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or

Exh I - 10



--------------------------------------------------------------------------------



 



taking possession by a receiver, liquidator, assignee, trustee (other than a
trustee under a deed of trust, indenture or similar instrument), custodian,
sequestrator (or other similar official) for, such Person or for any substantial
part of its property, or shall make any general assignment for the benefit of
creditors, or shall be adjudicated insolvent, or admit in writing its inability
to pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors shall vote to implement any of the foregoing.
Excluded CMS Districts: The Commercial Management System Districts set forth on
Schedule D to this Agreement, as such schedule may be modified from time to time
in writing by the Borrower, the Lender Group Agents and the Agent.
Excluded InfoPro System Divisions: The InfoPro System Divisions set forth on
Schedule E to this Agreement, as such schedule may be modified from time to time
in writing by the Borrower, the Lender Group Agents and the Agent.
Excluded Trux System Divisions: The Trux System Divisions set forth on
Schedule F to this Agreement, as such schedule may be modified from time to time
in writing by the Borrower, each Originator, each Lender Group Agent and the
Agent.
Facility Accounts: (i) Borrower’s account no. 639254986 at JPMorgan Chase Bank,
National Association and (ii) Borrower’s account no. 9428445837 at Bank of
America, National Association.
Facility Termination Date: The earliest of (i) the Liquidity Termination Date,
(ii) the Amortization Date and (iii) May 29, 2009.”
Federal Bankruptcy Code: Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
Federal Funds Effective Rate: For any Lender Group on any day, including any
Loan made by such Lender Group that is made by the related Liquidity Banks, for
any day for any period, a fluctuating interest rate per annum for each day
during such period equal to (i) the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or
(ii) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:30 a.m. (New York City time) for
such day on such transactions received by such Lender Group’s Lender Group Agent
from three federal funds brokers of recognized standing selected by it.
Federal Government Concentration Limit: At any time one and one-half percent
(1.5%) of the Outstanding Balance of Eligible Receivables at such time.
Federal Government Obligor: The federal government of the United States of
America and any subdivision or agency thereof.

Exh I - 11



--------------------------------------------------------------------------------



 



Fee Letter: Any of the letter agreements among Borrower, the Servicer and the
respective Lender Group Agent, as such letter agreements may be amended or
modified and in effect from time to time.
Final Payout Date: The date on which all Obligations have been paid in full and
the Aggregate Commitment has been terminated.
Finance Charges: With respect to a Contract, any finance, interest, late payment
charges or similar charges owing by an Obligor pursuant to such Contract.
Fitch Ratings: Fitch, Inc.
Foreign Tax Indemnitee: A Tax Indemnitee that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Tax Code.
Forward Billed Receivable: Any Receivable as to which a bill or invoice for
services is sent to the related Obligor prior to the rendering of the related
service by the related Originator.
Forward Billed/Weekly Serviced Receivable: Any Monthly Forward Billed Receivable
as to which the services to which such bill or invoice relates are rendered to
the related Obligor on at least a weekly basis.
Funding Agreement: For any Lender Group, (i) this Agreement, (ii) the related
Liquidity Agreement and (iii) any other agreement or instrument executed by any
Funding Source with or for the benefit of the related Conduit.
Funding Indemnification Agreement: That certain Funding Indemnification
Agreement, dated as of September 30, 2004, by Allied Waste Industries, Inc. in
favor of Borrower and the Agent, for the benefit of the Secured Parties.
Funding Source: For any Lender Group, (i) all of the Liquidity Banks that are
members of such Lender Group or (ii) any insurance company, bank or other
funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to the related Conduit.
GAAP: At any time, generally accepted accounting principles in effect in the
United States of America at such time.
Indebtedness: Of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
Indemnified Amounts: As defined in Section 10.1.

Exh I - 12



--------------------------------------------------------------------------------



 



Indemnified Party: As defined in Section 10.1.
Independent Director: A member of the Board of Directors of Borrower who is not
at such time, and has not been at any time during the preceding five (5) years:
(i) a creditor, supplier, director, officer, employee, family member, manager or
contractor of Allied, Performance Guarantor, any Originator or any of their
respective Subsidiaries or Affiliates (other than Borrower), (ii) a direct or
indirect or beneficial owner, excluding de minimus ownership interests, (at the
time of such individual’s appointment as an Independent Director or at any time
thereafter while serving as an Independent Director) of any of the outstanding
common shares of Borrower, Allied, Performance Guarantor, any Originator, or any
of their respective Subsidiaries or Affiliates, having general voting rights, or
(iii) a person who controls (whether directly, indirectly or otherwise) Allied,
Performance Guarantor, any Originator or any of their respective Subsidiaries or
Affiliates (other than Borrower) or any creditor, supplier, employee, officer,
director, manager or contractor of Allied, Performance Guarantor, any Originator
or any of their respective Subsidiaries or Affiliates (other than Borrower).
Interest: For any Lender Group and each respective Interest Period relating to
Loans made by the Liquidity Banks of such Lender Group, an amount equal to the
product of the applicable Interest Rate for each such Loan multiplied by the
principal of such Loan for each day elapsed during such Interest Period,
annualized on a 360 day basis.
Interest Period: For (i) any Lender Group on any day
     (A) if Interest for such Loan is calculated on the basis of the LIBO Rate,
a period of one, two, three or six months, or such other period as may be
mutually agreeable to the related Lender Group Agent and Borrower, commencing on
a Business Day selected by Borrower or such Lender pursuant to this Agreement.
Such Interest Period shall end on the day in the applicable succeeding calendar
month which corresponds numerically to the beginning day of such Interest
Period, provided, however, that if there is no such numerically corresponding
day in such succeeding month, such Interest Period shall end on the last
Business Day of such succeeding month; or
     (B) if Interest for such Loan is calculated on the basis of the Alternate
Base Rate, a period commencing on a Business Day selected by Borrower and agreed
to by the related Lender Group Agent, provided that no such period shall exceed
one month;
provided, further, however, if any Interest Period would end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that in the case of Interest Periods
corresponding to the LIBO Rate, if such next succeeding Business Day falls in a
new month, such Interest Period shall end on the immediately preceding Business
Day.
In the case of any Interest Period for any Loan which commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such Interest Period shall end on the Amortization Date. The
duration of each Interest Period which commences after the Amortization Date
shall be of such duration as selected by the applicable Lender Group Agent.

Exh I - 13



--------------------------------------------------------------------------------



 



Interest Rate: With respect to each Loan of a Liquidity Bank, the applicable
LIBO Rate, the applicable Alternate Base Rate or the Default Rate, as
applicable.
Interest Reserve: For any Calculation Period and each Lender Group, the product
(expressed as a percentage) of (i) the Stress Factor times (ii) the applicable
Alternate Base Rate as of the immediately preceding Cut-Off Date times (iii) a
fraction the numerator of which is the highest Days Sales Outstanding for the
most recent 12 Calculation Periods and the denominator of which is 360.
Lender: Each Conduit and each Liquidity Bank.
Lender Group: One or more Conduits, together with the related Lender Group Agent
and related Liquidity Banks.
Lender Group Agent: For any Lender Group, the Person designated as the Lender
Group Agent from time to time for such Lender Group pursuant to this Agreement
or the related Assignment Agreement.
Lender Group Agent’s Account: For any Lender Group, the account maintained by
the Lender Group Agent for such Lender Group, as set forth from time to time by
such Lender Group Agent in a written notice to Borrower and the Servicer.
Lender Group Limit: For any Lender Group, the aggregate commitment of the
Liquidity Banks that are members of such Lender Group, as shown on Schedule A
hereto or in the related Assignment Agreement, as such commitments may increase
or decrease from time to time in accordance with the terms of this Agreement.
Lender Group Principal: For any Lender Group on any day, the aggregate amount of
outstanding Loans made by such Lender Group.
Lender Group Share: For any Lender Group the percentage equivalent of a fraction
the numerator of which is such Lender Group’s Lender Group Limit and the
denominator of which is the Aggregate Commitment.
Leverage Ratio: Has the meaning given such term in that certain Credit Agreement
dated as of July 21, 1999, as amended and restated as of March 21, 2005, among
Allied Waste Industries, Inc., Allied Waste North America, Inc., JPMorgan Chase
Bank, N.A., Citicorp North America, Inc., and UBS Securities LLC, Credit Suisse
First Boston, Acting through its Cayman Islands branch, Wachovia Bank, National
Association, Deutsche Bank Trust Company Americas and Fleet National Bank,
(without taking into account any modification, restatement or amendment thereto
unless such modification, restatement or amendment is consented to in writing by
the Agent).
Leverage Ratio Trigger: As of the last day of any fiscal quarter ending during
any period set forth below, the ratio set forth opposite such period:

Exh I - 14



--------------------------------------------------------------------------------



 



      Period   Ratio
July 1, 2007 through December 31, 2008
  4.75 to 1.00
January 1, 2009 through June 30, 2009
  4.50 to 1.00
July 1, 2009 through December 31, 2009
  4.25 to 1.00
January 1, 2010 and thereafter
  3.75 to 1.00

LIBO Rate: For any Lender Group on any day and for any Interest Period, the rate
per annum determined on the basis of the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of the related
Loan made by such Lender Group offered for a term comparable to such Interest
Period, which rates appear on a Bloomberg L.P. terminal, displayed under the
address “US0001M <Index> Q <Go>“ effective as of 11:00 A.M., London time, two
(2) Business Days prior to the first day of such Interest Period, provided that
if no such offered rates appear on such page, the LIBO Rate for such Interest
Period will be the arithmetic average (rounded upwards, if necessary, to the
next higher 1/100th of 1%) of rates quoted by not less than two major banks in
New York, New York, selected by applicable Lender Group Agent, at approximately
10:00 a.m.(New York City time), two (2) Business Days prior to the first day of
such Interest Period, for deposits in U.S. dollars offered by leading European
banks for a period comparable to such Interest Period in an amount comparable to
the principal amount of such Loan, divided by (i) one minus the maximum
aggregate reserve requirement (including all basic, supplemental, marginal or
other reserves) which is imposed against the applicable Lender in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Interest Period plus (ii) the Applicable Margin, as
defined in the Fee Letter for such Lender Group.
In any such case, the LIBO Rate shall be rounded, if necessary, to the next
higher 1/100th of 1%
LIBO Rate Loan: A Loan which bears interest at the LIBO Rate.
Liquidity: As of any date, the unused Revolving Commitments as of such date.
Liquidity Agreement: For the Atlantic Group, the Atlantic Liquidity Agreement,
and for any other Lender Group, as defined in the related Assignment Agreement.
Liquidity Banks: As defined in the Preamble in this Agreement.
Liquidity Commitment: As to each Liquidity Bank, its commitment under the
related Liquidity Agreement (which for Atlantic Liquidity Banks shall equal 102%
of its Commitment hereunder and for Liquidity Banks related to any other Lender
Group shall equal the percentage of such Liquidity Bank’s Commitment as set
forth in the related Assignment Agreement).

Exh I - 15



--------------------------------------------------------------------------------



 



Liquidity Funding: (i) a purchase or funding made by any Liquidity Bank pursuant
to its Liquidity Agreement relating to any Loan made hereunder by the related
Conduit, or (ii) any Loan made by a Liquidity Bank in lieu of Conduit Loan
pursuant to Section 1.1.
Liquidity Termination Date: For any Lender Group on any day:
     (i) the date on which such Lender Group’s Liquidity Banks’ Liquidity
Commitments expire, cease to be available to the applicable Conduit or otherwise
cease to be in full force and effect; or
     (ii) the date on which a Downgrading Event with respect to a related
Liquidity Bank shall have occurred and been continuing for not less than
30 days, and either (A) the Downgraded Liquidity Bank shall not have been
replaced by an Eligible Assignee pursuant to the applicable Liquidity Agreement,
or (B) the Liquidity Commitment of such Downgraded Liquidity Bank shall not have
been funded or collateralized in such a manner that will avoid a reduction in or
withdrawal of the credit rating applied to the Commercial Paper issued by the
Conduit to which such Liquidity Agreement applies by any of the rating agencies
then rating such Commercial Paper.
Loan: Any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding described in clause (ii)
of the definition thereof). Each Loan shall either be a CP Rate Loan, an
Alternate Base Rate Loan or a LIBO Rate Loan, selected in accordance with the
terms of this Agreement.
Loan Parties: As defined in the Preamble to this Agreement.
Lock-Box: Each locked postal box with respect to which a bank who has executed a
Collection Account Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.
Loss Reserve: For any Calculation Period, the product (expressed as a
percentage) of (i) the Stress Factor, times (ii) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (iii) the Default Horizon Ratio as of
the immediately preceding Cut-Off Date.
Majority In Interest: At any time, with respect to a Lender Group and the
Liquidity Lenders members thereof, Liquidity Banks whose commitments exceed 50%
of the related Lender Group’s Lender Group Limit at such time.
Material Adverse Effect: A material adverse effect on (i) the ability, and all
reasonable prospects of curing any inability, of any Loan Party and its
Subsidiaries, taken as whole, to pay, when due, any amount under any of such
Person’s Indebtedness, (ii) the ability of any Loan Party to perform its
obligations under this Agreement or the Performance Guarantor to perform its
obligations under the Performance Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) the
Agent’s security interest, for the benefit of the Secured Parties, in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

Exh I - 16



--------------------------------------------------------------------------------



 



Material Indebtedness: As defined in Section 9.1(f).
Monthly Forward Billed Receivable: Any Forward Billed Receivable as to which the
related bill or invoice is for services to be rendered no later than one
(1) month after the related invoice or billing date.
Monthly Report: A report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.
Monthly Reporting Date: The 10th Business Day of each month after the date of
this Agreement.
Moody’s: Moody’s Investors Service, Inc.
Municipal Obligor: Any Obligor that is a state, local, city or municipal
government or any subdivision or agency thereof.
Municipal Obligor Offset Percentage: At any time, 10%.
Multiemployer Plan: As defined in Sections 4001(a)(3) of ERISA.
Net Pool Balance: At any time, the aggregate Outstanding Balance of all Eligible
Receivables at such time reduced by the sum of (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, and
(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables of all Obligors that are Federal Government Obligors exceeds the
Federal Government Concentration Limit.
Net Worth: As defined in the Receivables Sale Agreement.
Non-Investment Grade Obligors: Obligors who are not rated by S&P, Moody’s or
Fitch or who have short term unsecured debt ratings (or in the absence thereof,
the equivalent long term unsecured debt ratings) which are below either A-3 by
S&P, P-3 by Moody’s or F3 by Fitch.
Obligations: As defined in Section 2.1.
Obligor: A Person obligated to make payments pursuant to a Contract.
Obligor Concentration Limit: At any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit for Obligors who have short term
unsecured debt ratings currently assigned to them by S&P, Moody’s and Fitch (or
in the absence thereof, the equivalent long term unsecured senior debt ratings),
shall be determined according to the following table, unless such Obligor is a
Special Obligor subject to a Special Concentration Limit:

                          Allowable % of S&P Rating   Moody’s Rating   Fitch
Rating   Eligible Receivables
A-1+
  P-1   F1+   2%
A-1
  P-1   F1   2%

Exh I - 17



--------------------------------------------------------------------------------



 



                          Allowable % of S&P Rating   Moody’s Rating   Fitch
Rating   Eligible Receivables
A-2
  P-2   F2   2%
A-3
  P-3   F3   2%
Below A-3 or Not Rated by S&P, Moody’s or Fitch
  Below P-3 or Not Rated by S&P, Moody’s or Fitch   Below F3 or Not Rated by
S&P, Moody’s or Fitch   The Unrated Obligor Concentration Limit

provided, however, that (A) if any Obligor has a split rating, the applicable
rating will be the lower of the two and (B) if any Obligor is not rated by
either S&P, Moody’s or Fitch, the applicable Obligor Concentration Limit shall
be the one set forth in the last line of the table above.
Originator: Each of Allied Waste North America, Inc., and each Affiliate and
Subsidiary thereof approved by the Agent and each Lender Group Agent and
identified from time to time on Schedule C in its capacity as a seller under the
Receivables Sale Agreement.
Other Taxes: As defined in Section 10.4(b).
Outstanding Balance: Of any Receivable at any time means the then outstanding
principal balance thereof, excluding any and all taxes (including, without
limitation, sales taxes), franchise fees, customer deposits and any other
amounts not related to sale of goods or the provision of services by the related
Originators.
Participant: As defined in Section 12.2(a).
PBGC: The Pension Benefit Guaranty Corporation, or any successor thereto.
Pension Plan: A pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA other than a Multiemployer Plan Performance which Performance
Guarantor sponsors or maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
Performance Guarantor: Allied Waste Industries, Inc.
Performance Undertaking: That certain Amended and Restated Performance
Undertaking, dated as of the date hereof, by Performance Guarantor in favor of
Borrower, substantially in the form of Exhibit XI, as the same may be amended,
restated or otherwise modified from time to time.
Permitted Transferee: With respect to any Person, (i) any Affiliate of such
Person, (ii) any investment manager, investment advisor, or constituent general
partner of such Person; or any investment fund, investment account, or
investment entity that is organized by such Person or its Affiliates and whose
investment manager, investment advisor, or constituent general partner is such
Person or a Permitted Transferee of such Person.
Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

Exh I - 18



--------------------------------------------------------------------------------



 



Plan: At any time, an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (i) maintained by the Performance Guarantor or any of its
Subsidiaries for employees of the Performance Guarantor or any of its
Subsidiaries, other than a Multiemployer Plan, or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer, at least one of which is not the Performance Guarantor or any of
its Subsidiaries participates.
Pooled Commercial Paper: With respect to Atlantic, the Commercial Paper of
Atlantic subject to any particular pooling arrangement by Atlantic, but
excluding Commercial Paper issued by Atlantic for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by Atlantic.
Prime Rate: For any Lender Group on any day, a rate per annum equal to the prime
rate of interest announced from time to time by the related Lender Group Agent
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes.
Pro Rata Share: For each Liquidity Bank, a percentage equal to the Commitment of
such Liquidity Bank, divided by the Aggregate Commitment.
Proposed Reduction Date: As defined in Section 1.3(a).
Purchasing Liquidity Bank: As defined in Section 12.1(b).
Rating Agency Condition: For
     (i) the Atlantic Group: that Atlantic has received any required written
notice from S&P, Fitch Ratings and Moody’s that an amendment, a change or a
waiver will not result in a withdrawal or downgrade of the then current ratings
on Atlantic’s Commercial Paper; and
     (ii) any other Lender Group on any day, as defined in the related joinder
agreement pursuant to which such Lender Group became party to the Agreement.
Receivable: All indebtedness and other obligations owed to Borrower or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Borrower or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator and all other
obligations of each Obligor in respect thereto, and further includes, without
limitation, the obligation to pay any Finance Charges and sales or use taxes
with respect thereto; provided, however, that “Receivables” shall only include
such indebtedness and other obligations that, on the date such indebtedness or
other obligation arises, are maintained on either an Originator’s (or the
Servicer’s) (i) “Commercial Management System”, excluding the Excluded CMS
Districts; (ii) “InfoPro System”, excluding the Excluded InfoPro System
Divisions and InfoPro System obligations with a class code of RESI or (iii)
“Trux System”, excluding the Excluded Trux System Divisions. Indebtedness and
other rights

Exh I - 19



--------------------------------------------------------------------------------



 



and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Borrower treats such indebtedness,
rights or obligations as a separate payment obligation.
Receivables Sale Agreement: That certain Receivables Sale Agreement, dated as
March 7, 2003, among the Originators and Borrower, as the same may be amended,
restated or otherwise modified from time to time.
Records: With respect to any Receivable, all Contracts and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
and the related Obligor.
Reduction Notice: As defined in Section 1.3.
Register: As defined in Section 12.1(e).
Regulatory Change: As defined in Section 10.2(a).
Reinvestment: As defined in Section 2.2(a) of this Agreement.
Related Security: (a) the Performance Undertaking (including, without
limitation, all of Borrower’s rights, title and interest therein), (b) the
Receivables Sale Agreement (including, without limitation, all of Borrower’s
rights, title and interest therein), (c) all Lock-Boxes and Collection Accounts
(including, without limitation, all of Borrower’s rights, title and interest
therein), (d) with respect to any Receivable:
     (i) all of Borrower’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale of which by an
Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,
     (ii) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
     (iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
     (iv) all service contracts and other contracts and agreements associated
with such Receivable, and

Exh I - 20



--------------------------------------------------------------------------------



 



     (v) all Records related to such Receivable.
and (e) all proceeds of any of the foregoing.
Required Capital Amount: As defined in the Receivables Sale Agreement.
Required Liquidity Banks: At any time, Liquidity Banks with Commitments in
excess of 66-2/3% of the Aggregate Commitment.
Required Notice Period: Two (2) Business Days.
Required Reserve: On any day during a Calculation Period, the product of (i) the
greater of (A) the Required Reserve Factor Floor and (B) the sum of the Loss
Reserve, the Interest Reserve, the Dilution Reserve and the Servicing Reserve,
and (ii) the Net Pool Balance as of the Cut-Off Date immediately preceding such
Calculation Period.
Required Reserve Factor Floor: For any Calculation Period, the sum of (i) the
greatest of (a) four (4) times the Unrated Obligor Concentration Limit, (b) two
(2) times the A-3/P-3 Obligor Concentration Limit and (c) one (1) times the
A-2/P-2 Obligor Concentration Limit, (ii) the sum of the percentages by which
each Special Concentration Limit exceeds the Obligor Concentration Limit that
would have been applicable to the related Obligor if such Special Concentration
Limit did not apply (for example, if the Special Concentration Limit for an
Obligor is 2% and the Obligor Concentration Limit that would have been
applicable to such Obligor if no Special Concentration Limit was established is
1%, the excess for purposes of this subclause (ii) would be 1%), (iii) the
Federal Government Concentration Limit, (iv) the Municipal Obligor Offset
Percentage, (v) the product of the Adjusted Dilution Ratio and the Dilution
Horizon Ratio, in each case, as of the immediately preceding Cut-Off Date.
Restricted Junior Payment: (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans, (iv) any payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Borrower now or hereafter
outstanding, and (v) any payment of management fees by Borrower (except for
reasonable management fees to any Originator or its Affiliates in reimbursement
of actual management services performed).
Revolving Commitment: Has the meaning given such term in that certain Credit
Agreement dated as of July 21, 1999, as amended and restated as of March 21,
2005, among Allied Waste Industries, Inc., Allied Waste North America, Inc.,
JPMorgan Chase Bank, N.A., Citicorp North America, Inc., and UBS Securities LLC,
Credit Suisse First Boston, Acting through its Cayman Islands branch, Wachovia
Bank, National Association, Deutsche Bank Trust Company Americas and Fleet
National Bank, (without taking into account any modification, restatement or

Exh I - 21



--------------------------------------------------------------------------------



 



amendment thereto unless such modification, restatement or amendment is
consented to in writing by the Agent).
S&P: Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
Secured Parties: The Agent, each Lender Group Agent, each Conduit and each
Liquidity Bank and their respective successors and assigns.
Senior Credit Agreement: The Credit Agreement, dated as of July 21, 1999, by and
among Allied Waste Industries, Inc., Allied Waste North America, Inc., the
lenders from time to time party thereto, The Chase Manhattan Bank, as
administrative agent and collateral Agent, Citicorp USA, Inc., as syndication
agent, DLJ Capital Funding, Inc., Credit Suisse First Boston, as documentation
agents, Chase Securities Inc. and Salomon Smith Barney Inc., as arrangers and
Chase Securities Inc., as book manager, as amended, modified, waived, restated
or supplemented to the date hereof and from time to time thereafter.
Servicer: At any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
Servicer Party: At any time, shall include the Servicer, any Person acting as a
sub-servicer and all officers, directors, employees and agents of the foregoing.
Servicing Fee: For each day in a Calculation Period:
     (i) an amount equal to (A) the Servicing Fee Rate (or, at any time while
Allied or one of its Affiliates is the Servicer, such lesser percentage as may
be agreed between Borrower and the Servicer on an arms’ length basis based on
then prevailing market terms for similar services), times (B) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (C) 1/360; or
     (ii) on and after the Servicer’s reasonable request made at any time when
Allied or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (A) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by (B) the
number of days in the current Calculation Period.
Servicing Fee Rate: 1.00% per annum.
Servicing Reserve: For any Calculation Period, the product (expressed as a
percentage) of the product of (i) the Servicing Fee Rate, times (ii) a fraction,
the numerator of which is the highest Days Sales Outstanding for the most recent
12 Calculation Periods and the denominator of which is 360 times (iii) the
Stress Factor.
Settlement Date: Each day that is the 2nd Business Day after each Monthly
Reporting Date.

Exh I - 22



--------------------------------------------------------------------------------



 



Settlement Period: For any Settlement Date: (i) the immediately preceding
Calculation Period, and (ii) in respect of each Loan of the Liquidity Banks, the
entire Interest Period of such Loan.
Special Concentration Limit: At any time for a Special Obligor, in relation to
the aggregate outstanding Balance of Receivables owed by such Special Obligor
and its Affiliates (if any), the applicable concentration limit established for
such Special Obligor by the Agent and communicated in writing to Borrower;
provided, however that the establishment and maintenance of any such Special
Concentration Limit shall be subject to the satisfaction of the Rating Agency
Condition and/or an increase in the percentage set forth in clause (i) of the
definition of “Required Reserve Factor Floor; provided, further, however, that
any Special Concentration Limit may be cancelled by the Agent upon not less than
five (5) Business Days written notice to the Loan Parties.
Special Obligor: Any Obligor, together with its Affiliates that may from time to
time be identified as a “Special Obligor” in a written notice from the Agent to
the Loan Parties; provided, however, that the designation of any Obligor as a
Special Obligor is within the sole discretion of the Agent.
Standstill Agreement: As defined in Section 5.1(o).
Stress Factor: 2.25.
Subsidiary: Of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Tax Code: The Internal Revenue Code of 1986, as the same may be amended from
time to time.
Tax Indemnitee: As defined in Section 10.4(a)(i).
Tax or Taxes: As defined in Section 10.4(a)(ii).
Termination Date: As defined in the Receivables Sale Agreement.
Terminating Tranche: As defined in Section 4.3(b).
Transaction Documents: Collectively, this Agreement, each Borrowing Notice, the
Receivables Sale Agreement, each Collection Account Agreement, the Performance
Undertaking, the Fee Letter, each Assignment Agreement, the Standstill
Agreement, the Funding Indemnification Agreement and all other instruments,
documents and agreements executed and delivered in connection herewith.
UCC: The Uniform Commercial Code as from time to time in effect in the specified
jurisdiction.

Exh I - 23



--------------------------------------------------------------------------------



 



Unmatured Amortization Event: An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.
Unrated Obligor Concentration Limit: At any time, 1%.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

Exh I - 24



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF BORROWING NOTICE
[Borrower’s Name]
BORROWING NOTICE
dated                     , 20___
for Borrowing on                                         , 20___
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attention: Bill Wood
[Each Lender Group Agent] [                    ], Fax No. (___)
                    
[addresses]
Ladies and Gentlemen:
     Reference is made to the Second Amended Credit and Security Agreement dated
as of May 30, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Allied Receivables Funding Incorporated (the
“Borrower”), Allied Waste North America, Inc., as initial Servicer, Atlantic
Asset Securitization LLC, Calyon New York Branch, individually and as Agent, the
Lenders from time to time parties thereto, the Lender Group Agents from time to
time party thereto and the Liquidity Banks from time to time parties thereto.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.
     1. The [Servicer, on behalf of the] Borrower hereby certifies, represents
and warrants to the Agent and the Lenders that on and as of the Borrowing Date
(as hereinafter defined):
     (a) all applicable conditions precedent set forth in Article VI of the
Credit Agreement have been satisfied;
     (b) each of its representations and warranties contained in Section 5.1 of
the Credit Agreement will be true and correct, in all material respects, as if
made on and as of the Borrowing Date;
     (c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;
     (d) the Facility Termination Date has not occurred; and

Exh II - 1



--------------------------------------------------------------------------------



 



     (e) after giving effect to the Loans comprising the Advance requested
below, the Aggregate Principal will not exceed the Borrowing Limit.
     2. The [Servicer, on behalf of the] Borrower hereby requests that Atlantic
(or their respective Liquidity Banks) make an Advance on                     ,
20___(the “Borrowing Date”) as follows:
     (a) Aggregate Amount of Advance: $                    .
     (b) Lender Group Shares:
               Atlantic Group: $                    
               [additional Lender Groups]: $                    
     (c) If the Advance is not funded by the Conduit of your Lender Group,
[Servicer on behalf of the] Borrower requests that the related Liquidity Banks
make an Alternate Base Rate Loan that converts into LIBO Rate Loan with an
Interest Period of ___months on the third Business Day after the Borrowing
Date).
     3. Please disburse the proceeds of the Loans as follows:
     [Apply $                     to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $                     to
payment of fees due on the Borrowing Date]. [Wire transfer $                    
to account no.                      at                      Bank, in [city,
state], ABA No.                     , Reference:                      ].
     IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused
this Borrowing Request to be executed and delivered as of this ___day of
                    , ___.

                  [                                                            ,
as Servicer,         on behalf of:]                                         .,
as Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh II - 2



--------------------------------------------------------------------------------



 



EXHIBIT III
Originators, Jurisdiction of Organization, Places of Business, Chief Executive
Office,
Locations of Records, Federal Employer Identification Number(s), Other Names
(Attached)

Exh III



--------------------------------------------------------------------------------



 



EXHIBIT IV
Names of Collection Banks; Lock-Boxes & Collection Accounts
(Attached)

Exh IV - 1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE

To:   Calyon New York Branch, as Agent
[each Lender Group Agent]

     This Compliance Certificate is furnished pursuant to that certain Second
Amended and Restated Credit and Security Agreement dated as of May 30, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”)
among Allied Receivables Funding Incorporated (the “Borrower”), Allied Waste
North America, Inc., as initial Servicer, Atlantic Asset Securitization LLC,
Calyon New York Branch, individually and as Agent, the Lenders from time to time
parties thereto, the Lender Group Agents from time to time party thereto and the
Liquidity Banks from time to time parties thereto.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected [Chief Financial Officer] of [Borrower]
[Performance Guarantor].
     2. I have reviewed the terms of the [Agreement] [Performance Undertaking]
and I have made, or have caused to be made under my supervision, a detailed
review of the transactions and conditions of [Borrower] [Performance Guarantor
and its Subsidiaries] during the accounting period covered by the attached
financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes [an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement] [breach under the Performance Undertaking], during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate[, except as set forth in paragraph 5 below].
     4. [With respect to the Performance Guarantor] The Performance Guarantor is
in compliance with each term, provision or condition contained in Article VI of
the Senior Credit Agreement.]
     [5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which [Borrower] [Performance Guarantor] has taken, is
taking, or proposes to take with respect to each such condition or event:
                                        ]

Exh V - 1



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of                     , 20___.

             
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh V - 2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
     A. Schedule of Compliance as of                     , ___with Section ___of
the Agreement. Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended:                     

Exh V - 3



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
COLLECTION ACCOUNT AGREEMENT
                                        , 2006
[Collection Bank Name]
[Collection Bank Address]
Attn:                                         
Fax No. (___)                     

  Re:   [Name of current Lock-Box owner]/[Borrower’s Name]

Ladies and Gentlemen:
     Reference is hereby made to each of the [departmental] post office boxes
listed on Schedule 1 hereto (each, a “Lock-Box”) of which [Collection Bank
Name], a                      banking association (hereinafter “you”), has
exclusive control for the purpose of receiving mail and processing payments
therefrom pursuant to the [Lock-Box Service Agreement] dated
                                        , originally by and between
                     (the “Company”) and you (the “Service Agreement”).
     1. You hereby confirm your agreement to perform the services described
therein. Among the services you have agreed to perform therein, is to endorse
all checks and other evidences of payment received in each of the Lock-Boxes,
and credit such payments to account no.                      (the “Lock-Box
Account”).
     2. The Company hereby informs you that it has transferred to its affiliate,
[Borrower Name], a                     [corporation] (the “Borrower”) all of the
Company’s right, title and interest in and to the items from time to time
received in the Lock-Boxes and/or deposited in the Lock-Box Account, but that
the Company has agreed to continue to service the receivables giving rise to
such items. Accordingly, the Company and Borrower hereby request that the name
of the Lock-Box Account be changed to “[Borrower Name].” Borrower hereby further
advises you that it has pledged the receivables giving rise to such items to a
group of lenders for whom Wachovia Bank, National Association acts as agent (in
such capacity, the “Agent”) and has granted a security interest to the Agent in
all of Borrower’s right, title and interest in and to the Lock-Box Account and
the funds therein.
     3. Each of the Company and Borrower hereby irrevocably instructs you, and
you hereby agree, that upon receiving notice from the Agent in the form attached
hereto as Annex A:

Exh VI - 1



--------------------------------------------------------------------------------



 



     (i) the name of the Lock-Box Account will be changed to “Wachovia Bank,
National Association, as Agent” (or any designee of the Agent), and the Agent
will have exclusive ownership of and access to the Lock-Boxes and the Lock-Box
Account, and none of the Company, Borrower, nor any of their respective
affiliates will have any control of the Lock-Boxes or the Lock-Box Account or
any access thereto, (ii) you will either continue to send the funds from the
Lock-Boxes to the Lock-Box Account, or will redirect the funds as the Agent may
otherwise request, (iii) you will transfer monies on deposit in the Lock-Box
Account to the following account:

            Bank Name:   Wachovia Bank, National Association   Location:  
Charlotte, NC   ABA Routing No.:   ABA # 053000219   Credit Account No.:   For
credit to Variable Funding Capital Company LLC Account #2000010384921  
Reference:   VFCC/[the Seller Name]   Attention:   Douglas R. Wilson, tel.
(704) 374-2520

or to such other account as the Agent may specify, (iv) all services to be
performed by you under the Service Agreement will be performed on behalf of the
Agent, and (v) all correspondence or other mail which you have agreed to send to
the Company or Borrower will be sent to the Agent at the following address:
Wachovia Bank, National Association,
as Agent
191 Peachtree Street
Mail Stop GA 8407
Atlanta, GA 30303
Attn: Elizabeth K. Wagner,
         Asset-Backed Finance
FAX: (404) 332-5152
Moreover, upon such notice, the Agent will have all rights and remedies given to
the Company (and Borrower, as the Company’s assignee) under the Service
Agreement. The Company agrees, however, to continue to pay all fees and other
assessments due thereunder at any time.
     4. You hereby acknowledge that monies deposited in the Lock-Box Account or
any other account established with you by the Agent for the purpose of receiving
funds from the Lock-Boxes are subject to the liens of the Agent, and will not be
subject to deduction, set-off, banker’s lien or any other right you or any other
party may have against the Company or Borrower except that you may debit the
Lock-Box Account for any items deposited therein that are returned or otherwise
not collected and for all charges, fees, commissions and expenses incurred by
you in providing services hereunder, all in accordance with your customary
practices for the charge back of returned items and expenses.
     5. You will be liable only for direct damages in the event you fail to
exercise ordinary care. You shall be deemed to have exercised ordinary care if
your action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable

Exh VI - 2



--------------------------------------------------------------------------------



 



practice of the banking industry. You shall not be liable for any special,
indirect or consequential damages, even if you have been advised of the
possibility of these damages.
     6. The parties acknowledge that you may assign or transfer your rights and
obligations hereunder solely to a wholly-owned subsidiary of [insert name of
Collection Bank’s holding company].
     7. Borrower agrees to indemnify you for, and hold you harmless from, all
claims, damages, losses, liabilities and expenses, including legal fees and
expenses, resulting from or with respect to this letter agreement and the
administration and maintenance of the Lock-Box Account and the services provided
hereunder, including, without limitation: (a) any action taken, or not taken, by
you in regard thereto in accordance with the terms of this letter agreement,
(b) the breach of any representation or warranty made by Borrower pursuant to
this letter agreement, (c) any item, including, without limitation, any
automated clearinghouse transaction, which is returned for any reason, and
(d) any failure of Borrower to pay any invoice or charge to you for services in
respect to this letter agreement and the Lock-Box Account or any amount owing to
you from Borrower with respect thereto or to the service provided hereunder.
     8. THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WHICH STATE SHALL BE YOUR “LOCATION” FOR
PURPOSES OF THE UNIFORM COMMERCIAL CODE FROM AND AFTER JULY 1, 2001. This letter
agreement may be executed in any number of counterparts and all of such
counterparts taken together will be deemed to constitute one and the same
instrument.
     9. This letter agreement contains the entire agreement between the parties,
and may not be altered, modified, terminated or amended in any respect, nor may
any right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or is inconsistent with, any provision of the Service Agreement,
this letter agreement will exclusively govern and control. Each party agrees to
take all actions reasonably requested by any other party to carry out the
purposes of this letter agreement or to preserve and protect the rights of each
party hereunder.
     Please indicate your agreement to the terms of this letter agreement by
signing in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

                  Very truly yours,    
 
                [NAME OF CURRENT LOCK-BOX OWNER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh VI - 3



--------------------------------------------------------------------------------



 



                  [BORROWER NAME]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and agreed to as of the
date first above written:
[COLLECTION BANK]

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

WACHOVIA BANK, NATIONAL ASSOCIATION
as Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Exh VI - 4



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF NOTICE
[On letterhead of the Agent]
[Date]
[Collection Bank Name]
[Collection Bank Address]
Attn:                                         
Fax No. (___)                     

  Re:   [Name of current Lock-Box owner]/[Borrower Name]

Ladies and Gentlemen:
     We hereby notify you that we are exercising our rights pursuant to that
certain letter agreement dated                     , 20[ ] (the “Letter
Agreement”) among [Name of current Lock-Box Owner], [Borrower Name], you and us,
to have the name of, and to have exclusive ownership and control of, account no.
                     identified in the Letter Agreement (the “Lock-Box Account”)
maintained with you, transferred to us. The Lock-Box Account will henceforth be
a zero-balance account, and funds deposited in the Lock-Box Account should be
sent at the end of each day to the account specified in Section 3(i) of the
Letter Agreement, or as otherwise directed by the undersigned. You have further
agreed to perform all other services you are performing under the “Service
Agreement” (as defined in the Letter Agreement) on our behalf.
     We appreciate your cooperation in this matter.

                  Very truly yours,    
 
                CALYON NEW YORK BRANCH,
as Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Annex A - 1



--------------------------------------------------------------------------------



 



SCHEDULE 1

       
Lock-Box Post Office Address
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Annex A - 2



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of                      , ___, by and between                     
(“Assignor”) and                                           (“Assignee”).
PRELIMINARY STATEMENTS
     A. This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Second Amended and Restated Credit and
Security Agreement dated as of May 30, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit and Security Agreement”) among
Allied Receivables Funding Incorporated (the “Borrower”), Allied Waste North
America, Inc., as initial Servicer, Atlantic Asset Securitization LLC, Calyon
New York Branch, individually and as Agent, the Lenders from time to time
parties thereto, the Lender Group Agents from time to time party thereto and the
Liquidity Banks from time to time parties thereto. Capitalized terms used and
not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Credit and Security Agreement.
     B. Assignor is a Liquidity Bank party to the Credit and Security Agreement,
and Assignee wishes to become a Liquidity Bank thereunder; and
     C. Assignor is selling and assigning to Assignee an undivided
                    % (the “Transferred Percentage”) interest in all of
Assignor’s rights and obligations under the Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) Assignor’s Loans
as set forth herein.
AGREEMENT
     The parties hereto hereby agree as follows:
     (1) The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Agent in its sole discretion) following the date on
which a notice substantially in the form of Schedule II to this Assignment
Agreement (“Effective Notice”) is delivered by the Agent to Atlantic, Assignor
and Assignee. From and after the Effective Date, Assignee shall be a Liquidity
Bank party to the Credit and Security Agreement for all purposes thereof as if
Assignee were an original party thereto and Assignee agrees to be bound by all
of the terms and provisions contained therein.
     (2) If Assignor has no outstanding principal under the Credit and Security
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken,

Exh VII - 1



--------------------------------------------------------------------------------



 



received and assumed from Assignor, the Transferred Percentage of Assignor’s
Commitment and all rights and obligations associated therewith under the terms
of the Credit and Security Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under the Credit
and Security Agreement.
     (3) If Assignor has any outstanding principal under the Credit and Security
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding principal
of Assignor’s Loans (such amount, being hereinafter referred to as the
“Assignee’s Principal”); (ii) all accrued but unpaid (whether or not then due)
Interest attributable to Assignee’s Principal and (iii) accruing but unpaid fees
and other costs and expenses payable in respect of Assignee’s Principal for the
period commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment,
Loans (if applicable) and Percentage Interests (if applicable) and all related
rights and obligations under the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under the Credit and Security Agreement.
     (4) Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Credit and Security Agreement.
     (5) Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
     (6) By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the Liquidity Banks
as follows: (a) other than the representation and warranty that it has not
created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with any of the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Credit and Security Agreement, or any other instrument or
document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any Collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Borrower, any Obligor, any Affiliate of Borrower or the performance or
observance by Borrower, any Obligor, any Affiliate of Borrower of any of their
respective obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto or in connection therewith; (c) Assignee
confirms that it has received a copy of each of the Transaction Documents, and
other documents and information as it has requested and deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the Agent,
Atlantic, Borrower or any other

Exh VII - 2



--------------------------------------------------------------------------------



 



Liquidity Bank or Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Credit and
Security Agreement and the other Transaction Documents, are required to be
performed by it as a Liquidity Bank or, when applicable, as a Lender.
     (7) Each party hereto represents and warrants to and agrees with the Agent
that it is aware of and will comply with the provisions of the Credit and
Security Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.
     (8) Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
     (9) THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (10) Assignee hereby covenants and agrees that, prior to the date which is
one year and one day after the payment in full of all senior indebtedness for
borrowed money of Atlantic, it will not institute against, or join any other
Person in instituting against, Atlantic any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Exh VII - 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

                  [ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

                  [ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh VII - 4



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:                      , ______
Transferred Percentage:                      %

                      A-1   A-2   B-1   B-2
Assignor
  Commitment (prior to giving effect to the Assignment Agreement)   Commitment
(after giving effect to the Assignment Agreement)   Outstanding principal (if
any)   Ratable Share of Outstanding principal

                      A-1   A-2   B-1   B-2
Assignee
  Commitment (prior to giving effect to the Assignment Agreement)   Commitment
(after giving effect to the Assignment Agreement)   Outstanding principal (if
any)   Ratable Share of Outstanding principal

Address for Notices

     
 
   
Attention:
   
Phone:
   
Fax:
   

Exh VII - 5



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

         
TO:
    , Assignor
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
TO:
    , Assignee
 
       
 
       
 
       
 
       
 
       
 
       
 
       

     The undersigned, as Agent under the Second Amended and Restated Credit and
Security Agreement dated as of May 30, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Allied
Receivables Funding Incorporated (the “Borrower”), Allied Waste North America,
Inc., as initial Servicer, Atlantic Asset Securitization LLC, Calyon New York
Branch, individually and as Agent, the Lenders from time to time parties
thereto, the Lender Group Agents from time to time party thereto and the
Liquidity Banks from time to time parties thereto, hereby acknowledges receipt
of executed counterparts of a completed Assignment Agreement dated as of
                    , [       ] between                     , as Assignor, and
                    , as Assignee. Terms defined in such Assignment Agreement
are used herein as therein defined.
     1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be                     , ___.
     2. Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit and Security Agreement.
     [3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$                     to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

                  Very truly yours,    
 
                CALYON NEW YORK BRANCH,
as Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh VII - 6



--------------------------------------------------------------------------------



 



                  ATLANTIC ASSET SECURITIZATION LLC    
 
           
 
  BY:   CALYON NEW YORK BRANCH,
as attorney-in-fact    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

****[Borrower hereby consents to the foregoing assignment:

          [BORROWER]    
 
       
By:
       
Name:
 
 
   
Title:
 
 
]****  
 
 
 
   

Exh VII - 7



--------------------------------------------------------------------------------



 



EXHIBIT VIII
CREDIT AND COLLECTION POLICY
See Exhibit V to Receivables Sale Agreement

Exh VIII



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF MONTHLY REPORT
[attached]

Exh IX



--------------------------------------------------------------------------------



 



EXHIBIT X
[Reserved]

Exh X



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF PERFORMANCE UNDERTAKING
     This Performance Undertaking (this “Undertaking”), dated as of May 30,
2006, is executed by ALLIED WASTE INDUSTRIES, INC., a Delaware corporation (the
“Performance Guarantor”) in favor of ALLIED RECEIVABLES FUNDING INCORPORATED, a
Delaware corporation (together with its successors and assigns, “Recipient”).
RECITALS
     1. Allied Waste North America, Inc. and the other originators party thereto
(collectively, the “Originators”), and Recipient have entered into an
Receivables Sale Agreement, dated as of May 30, 2006 (as amended, restated or
otherwise modified from time to time, the “Sale Agreement”), pursuant to which
Originators, subject to the terms and conditions contained therein, are selling
and/or contributing their respective right, title and interest in their accounts
receivable to Recipient.
     2. Performance Guarantor directly or indirectly owns one hundred percent
(100%) of the capital stock of each of the Originators and Recipient, and each
of the Originators, and accordingly, Performance Guarantor, is expected to
receive substantial direct and indirect benefits from their sale or contribution
of receivables to Recipient pursuant to the Sale Agreement (which benefits are
hereby acknowledged).
     3. As an inducement for Recipient to acquire Originators’ accounts
receivable pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance by Originators of their obligations
under the Sale Agreement as well as Allied Waste North America, Inc.’s Servicing
Related Obligations (as hereinafter defined).
     4. Performance Guarantor wishes to guaranty the due and punctual
performance by Originators of their obligations to Recipient under or in respect
of the Sale Agreement, as provided herein.
AGREEMENT
     NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
     Section 1. Definitions. Capitalized terms used herein and not defined
herein shall the respective meanings assigned thereto in the Sale Agreement or
the Credit and Security Agreement (as hereinafter defined). In addition:
     Guaranteed Obligations: Collectively: all covenants, agreements, terms,
conditions and indemnities to be performed and observed by any Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by any Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by any Originator under the Sale Agreement, whether for

Exh XI - 1



--------------------------------------------------------------------------------



 



fees, expenses (including counsel fees), indemnified amounts or otherwise,
whether upon any termination or for any other reason and (ii) all obligations of
Allied Waste North America, Inc. (“AWNA”), as Servicer under the Amended and
Restated Credit and Security Agreement, dated as of May 30, 2006 by and among
Recipient, as Borrower, the Servicer Parties, as Servicer, Variable Funding
Capital Company LLC, the Liquidity Banks time to time party thereto, the Lender
Group Agents from time to time party thereto and Wachovia Bank, National
Association, as Agent (as amended, restated or otherwise modified, the “Credit
and Security Agreement” and, together with the Sale Agreement, the “Agreements”)
(all such obligations under this clause (ii), collectively, the “Servicing
Related Obligations”)
     Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator and AWNA of their respective Guaranteed
Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations of
each Originator and AWNA under the Agreements and each other document executed
and delivered by any Originator or AWNA pursuant to the Agreements and is in no
way conditioned upon any requirement that Recipient first attempt to collect any
amounts owing by any Originator or AWNA to any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient in favor of any Originator, AWNA or any other Person or other means
of obtaining payment. Should any Originator or AWNA default in the payment or
performance of any of its Guaranteed Obligations, Recipient (or its assigns) may
cause the immediate performance by Performance Guarantor of the Guaranteed
Obligations and cause any payment Guaranteed Obligations to become forthwith due
and payable to Recipient (or its assigns), without demand or notice of any
nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by any Originator
or AWNA results from Receivables being late, delinquent or uncollectible on
account of the insolvency, bankruptcy, payment behavior or lack of
creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Originator or AWNA from performing in full its Guaranteed
Obligations under the Agreements or Performance Guarantor of its undertaking
hereunder with respect to the full performance of such duties.
     Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.
     Section 4. Waivers by Performance Guarantor. Performance Guarantor waives
notice of acceptance of this Undertaking, notice of any action taken or omitted
by Recipient (or its assigns) in reliance on this Undertaking, and any
requirement that Recipient (or its assigns) be

Exh XI - 2



--------------------------------------------------------------------------------



 



diligent or prompt in making demands under this Undertaking, giving notice of
any Termination Event, Amortization Event, other default or omission by any
Originator or asserting any other rights of Recipient under this Undertaking.
Performance Guarantor warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on Recipient to provide
such information, now or in the future. Performance Guarantor also irrevocably
waives all defenses (i) that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect or (ii) that arise under the
law of suretyship, including impairment of collateral. Recipient (and its
assigns) shall be at liberty, without giving notice to or obtaining the assent
of Performance Guarantor and without relieving Performance Guarantor of any
liability under this Undertaking, to deal with each Originator and AWNA and with
each other party who now is or after the date hereof becomes liable in any
manner for any of the Guaranteed Obligations, in such manner as Recipient in its
sole discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto, or any collateral securing
the Guaranteed Obligations or any part thereof; (c) any waiver of any right,
power or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of amounts which are not covered by
this Undertaking even though Recipient (or its assigns) might lawfully have
elected to apply such payments to any part or all of the payment Obligations of
such Originator or AWNA or to amounts which are not covered by this Undertaking;
(g) the existence of any claim, setoff or other rights which Performance
Guarantor may have at any time against any Originator or AWNA in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator or AWNA to perform or comply with any term of the Agreements or
any other document executed in connection therewith or delivered thereunder, all
whether or not Performance Guarantor shall have had notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.
     Section 5. Unenforceability of Guaranteed Obligations Against Originators
or AWNA. Notwithstanding (a) any change of ownership of any Originator or AWNA
or the insolvency, bankruptcy or any other change in the legal status of any
Originator or AWNA; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (c) the failure of any Originator, AWNA or Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or

Exh XI - 3



--------------------------------------------------------------------------------



 



this Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from any Originator for any other reason other than
final payment in full of the payment Obligations in accordance with their terms,
this Undertaking shall nevertheless be binding on Performance Guarantor. This
Undertaking shall be in addition to any other guaranty or other security for the
Guaranteed Obligations, and it shall not be rendered unenforceable by the
invalidity of any such other guaranty or security. In the event that
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Originator or
AWNA or for any other reason with respect to any Originator or AWNA, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.
     Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:
     (a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.
     (b) Authorization, Execution and Delivery; Binding Effect. The execution
and delivery by Performance Guarantor of this Undertaking, and the performance
of its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
     (c) No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on its assets, except, in any case, where such
contravention or violation or Adverse Claim could not reasonably be expected to
have a Material Adverse Effect.

Exh XI - 4



--------------------------------------------------------------------------------



 



     (d) Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2005 heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such date. Since the later of
(i) December 31, 2005 and (ii) the last time this representation was made or
deemed made, no event has occurred which would or could reasonably be expected
to have a Material Adverse Effect.
     (e) Taxes. Performance Guarantor has filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The United States income tax returns of Performance Guarantor have
been audited by the Internal Revenue Service through the fiscal year ended
December 31, 2005. No federal or state tax liens have been filed and no claims
are being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of Performance Guarantor in respect of any taxes or other
governmental charges are adequate.
     (f) Litigation and Contingent Obligations. Except as disclosed in the
filings made by Performance Guarantor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of Performance Guarantor’s knowledge, threatened against or affecting
Performance Guarantor or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a material
adverse effect on (i) the business, properties, condition (financial or
otherwise) or results of operations of Performance Guarantor and its
Subsidiaries taken as a whole, (ii) the ability of Performance Guarantor to
perform its obligations under this Undertaking, or (iii) the validity or
enforceability of any of this Undertaking or the rights or remedies of Recipient
hereunder. Performance Guarantor does not have any material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 6(d).
     Section 7. Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Obligations are paid in full, Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient or any of its assignees against any
Originator, (b) hereby waives all rights of subrogation (whether contractual,
under Section 509 of the Federal Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient or any of its assignees against any
Originator and/or AWNA and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the United States Bankruptcy Code) which
Performance Guarantor might now have or hereafter acquire against any Originator
and/or AWNA that arise from the existence or performance of Performance
Guarantor’s obligations hereunder, (c) will not claim any setoff, recoupment or
counterclaim against any Originator and/or AWNA in respect of any liability of
Performance Guarantor to such Originator and/or AWNA and (d) waives any benefit
of and any right to participate in any collateral security which may be held by
Recipient or any of its assigns. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate

Exh XI - 5



--------------------------------------------------------------------------------



 



subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
     Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or AWNA or otherwise, as though such payment
had not been made or other satisfaction occurred, whether or not Recipient (or
its assigns) is in possession of this Undertaking. No invalidity, irregularity
or unenforceability by reason of the Federal Bankruptcy Code or any insolvency
or other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.
     Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive
the insolvency of any Originator and/or AWNA and the commencement of any case or
proceeding by or against any Originator under the Federal Bankruptcy Code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the Federal Bankruptcy Code
with respect to any Originator and/or AWNA or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any
Originator is subject shall postpone the obligations of Performance Guarantor
under this Undertaking.
     Section 10. Setoff. Regardless of the other means of obtaining payment of
any of the Guaranteed Obligations, Recipient (and its assigns) is hereby
authorized at any time and from time to time, without notice to Performance
Guarantor (any such notice being expressly waived by Performance Guarantor) and
to the fullest extent permitted by law, to set off and apply any deposits and
other sums against the obligations of Performance Guarantor under this
Undertaking, whether or not Recipient (or any such assign) shall have made any
demand under this Undertaking and although such Obligations may be contingent or
unmatured.
     Section 11. Taxes. All payments to be made by Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, Recipient receive a net
sum equal to the sum which they would have received had no deduction or
withholding been made.
     Section 12. Further Assurances. Performance Guarantor agrees that it will
from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary to give full effect to this Undertaking and to
preserve the rights and powers of Recipient hereunder.

Exh XI - 6



--------------------------------------------------------------------------------



 



     Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
the Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to Recipient herein and Recipient hereby notifies Performance
Guarantor that, simultaneously herewith, Recipient is assigning all of its
right, title and interest, including, without limitation, its right to enforce
the obligations of Performance Guarantor hereunder, to the Agent.
     Section 14. Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
Recipient, the Agent and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
     Section 15. Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
     Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.
     Section 17. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,

Exh XI - 7



--------------------------------------------------------------------------------



 



ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.
     Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding Indebtedness of Recipient, it will not institute
against, or join any other Person in instituting against, Recipient any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
     Section 19. Miscellaneous. This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
Federal Bankruptcy Code or any insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of Performance Guarantor
hereunder would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of Performance Guarantor’s liability
under this Undertaking, then, notwithstanding any other provision of this
Undertaking to the contrary, the amount of such liability shall, without any
further action by Performance Guarantor or Recipient, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Undertaking which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
specified, references herein to “Section” shall mean a reference to sections of
this Undertaking.

Exh XI - 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

                  ALLIED WASTE INDUSTRIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        Address for Notices:                                             

Exh XI - 9



--------------------------------------------------------------------------------



 



EXHIBIT XII
[Reserved]

Exh XII



--------------------------------------------------------------------------------



 



EXHIBIT XIII
FORM OF REDUCTION NOTICE

 
[Borrower’s Name]
REDUCTION NOTICE
dated                     , 20___
for Aggregate Reduction on                     , 20___
Calyon New York Branch, as Agent
Calyon Building
1301 Avenue of the Americas
New York, New York 10019
Attention: Bill Wood
Fax No. (212) 459-3258
[Each Lender Group Agent]
[addresses]
Ladies and Gentlemen:
     Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of May 30, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Allied Receivables
Funding Incorporated (the “Borrower”), Allied Waste North America, Inc., as
initial Servicer, Atlantic Asset Securitization LLC, Calyon New York Branch,
individually and as Agent, the Lenders from time to time parties thereto, the
Lender Group Agents from time to time party thereto and the Liquidity Banks from
time to time parties thereto. Capitalized terms defined in the Credit Agreement
are used herein with the same meanings.
     1. The [Servicer, on behalf of the] Borrower hereby certifies, represents
and warrants to the Agent and the Lenders that on and as of the date hereof,
this is the only Reduction Notice outstanding.
     2. The [Servicer, on behalf of the] Borrower hereby requests that the
following Loans be reduced on                     , 20___(the “Proposed
Reduction”) as follows:
     (a) Aggregate Reduction: $                    .
     (b) Lender Group Shares:
          Atlantic Group: $                    
          [additional Lender Groups]: $                    

Exh XIII - 1



--------------------------------------------------------------------------------



 



     (c) Loans to be reduced within each Lender Group:

             
 
  Lender Group:        
 
  Loan[s]:  
 
   
 
     
 
   

     IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused
this Borrowing Request to be executed and delivered as of this ___day of
                    , ___.

                  [                                                            ,
as Servicer,         on behalf of:]                                         .,
as Borrower    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exh XIII - 2



--------------------------------------------------------------------------------



 



SCHEDULE A
LENDER GROUPS, LENDER GROUP AGENTS, CONDUIT LENDERS, AND
LIQUIDITY BANKS AND COMMITMENTS OF LIQUIDITY BANKS
I. Atlantic Group

     
Conduit Lender:
  Atlantic Asset Securitization LLC
 
   
Lender Group Agent:
  Calyon New York Branch
 
   
Liquidity Banks:
  Calyon New York Branch
 
   
Commitment:
  $400,000,000     

Sch A - 1



--------------------------------------------------------------------------------



 



SCHEDULE B
CLOSING DOCUMENTS

      KEY:    
Originators-to be updated on a Schedule A
  Atlantic Asset Securitization LLC (“Atlantic”)
Borrower -Allied Receivables Funding Incorporated (“Receivables”)
  Hunton & Williams (“HW”)
Servicer — Allied Waste North America, Inc. (“Servicer”)
  Mayer Brown (“MB”)
Performance Guarantor — Allied Waste Industries, Inc.
  JPMorgan Chase Bank, National Association (“JPM”)
(“Performance Guarantor”)
  Bank of America, National Association (“BofA”)
Agent — Calyon New York Branch (“Calyon”)
  Wachovia Bank, National Association (“Wachovia”)
 
  Variable Funding Capital Company (“VFCC”)

Agreements

              Signatories/   Responsible Document   Status   Party Second
Amended and Restated Credit and Security Agreement (“CSA”)   o Receivables
o Servicer (AWNA)   HW
 
  o Atlantic    
 
  o Calyon    
 
       
Exhibit I (Definitions)
  o   HW
 
       
Exhibit II (Form of Borrowing Notice)
  o   HW
 
       
Exhibit III (Originators; Jurisdiction of Organization; Places of Business;
Location(s) of Records; FEIN; Other Names)
  o   MB
 
       
Exhibit IV (Names of Collection Banks; Collection Accounts)
  o   MB
 
       
Exhibit V (Form of Compliance Certificate)
  o   HW
 
       
Exhibit VI (Form of Collection Account Agreement)
  o   HW
 
       
Exhibit VII (Form of Assignment Agreement)
  o   HW
 
       
Exhibit VIII (Credit and Collection Policy)
  o   MB
 
       
Exhibit IX (Form of Monthly Report)
  o   Calyon
 
       
Exhibit X (Reserved)
  N/A    
 
       
Exhibit XI (Form of Performance Undertaking)
  o   HW
 
       
Exhibit XII (Reserved)
  N/A    
 
       
Exhibit XIII (Form of Reduction Notice)
  o   HW
 
       
Schedule A (Lender Groups, Lender Group Agents, Conduit Lenders and Liquidity
Banks and Related Commitments)
  o   HW

Sch B - 1



--------------------------------------------------------------------------------



 



              Signatories/   Responsible Document   Status   Party
Schedule B (Closing Documents)
  o   HW
 
       
Schedule C (Originators)
  o   Servicer
 
       
Schedule D (Excluded Commercial Management System Districts)
  o   Servicer
 
       
Schedule E (Excluded InfoPro System Divisions)
  o   Servicer
 
       
Schedule F (Excluded Trux Systems Divisions)
  o   Servicer
 
       
Amendment to Second Amended and Restated Liquidity Asset Purchase Agreement
(“LAPA”)
*(Delivered to applicable parties under separate cover)   o Calyon New York
Branch
o Atlantic Asset Securitization LLC   HW
 
       
Termination of Wachovia’s LAPA
  o Wachovia   Wachovia
*(Delivered to applicable parties under separate cover)
  o VFCC    
 
       
Fourth Amended and Restated Fee Letter
  o Calyon   HW
 
  o Atlantic    
 
  o Servicer    
 
  o Receivables    
 
       
Assignment from Wachovia, as Agent, to Calyon, waiver by Allied, purchase of
VFCC’s receivables by Atlantic, amendment to Performance Undertaking, the
Funding Indemnification Agreement and the Receivables Sale Agreement
  o Atlantic
o Calyon
o Originators
o Servicer
o Receivables
o Calyon
o Performance Guarantor
o Wachovia
o VFCC   HW
 
       
Notice and Waiver for Bank of America Blocked Account Agreement
  o BofA
o Originators
o Calyon
o Receivables
o Servicer
o Wachovia
  HW
 
       
Amendment and Assignment for JPM Collection Account Agreement
  o Calyon
o JPM
o Receivables
o Servicer
o Originators
o Wachovia   HW
 
       
Compliance Certificate
  o Servicer   MB

Sch B - 2



--------------------------------------------------------------------------------



 



              Signatories/   Responsible Document   Status   Party
UCC-3 Financing Statements showing Calyon as the Secured Party/Assignee to UCC-1
Financing Statements that show Originators as Debtors, Receivables as Secured
Party/Assignor and Wachovia, as Agent for the benefit of the Secured Parties, as
Secured Party/Assignee
  o   HW
 
       
UCC-3 Financing Statement showing Calyon as the Secured Party to UCC-1 Financing
Statement that shows Receivables as debtor and Wachovia, as Agent for the
Secured Parties, as Secured Party to be filed in: DE
  o   HW
 
       
Due Authorization, Execution, Delivery and Enforceability and other Corporate
Matters Opinion
  o MB   MB
 
       
Opinion with respect to UCC-3s
  o MB   MB
 
       
Internal Counsel Opinion
  o Servicer   Servicer

Sch B - 3



--------------------------------------------------------------------------------



 



SCHEDULE C
Originators
(See the list of Originators set forth on Exhibit III)

Sch C - 1



--------------------------------------------------------------------------------



 



SCHEDULE D
EXCLUDED COMMERCIAL MANAGEMENT SYSTEM DISTRICTS
Commercial Management System Districts 418 and 777

Sch D - 1



--------------------------------------------------------------------------------



 



SCHEDULE E
EXCLUDED INFOPRO SYSTEM DIVISIONS
InfoPro System Divisions 176, 259, 274, 289, 293, 309, 330, 355, 381, 397, 416,
457, 458, 465,
479, 482, 746, 747, 777, 778, 784, 786, 789, 790, 815, 817, 819, 828, 861, 881,
893, 901, 905,
909, 926, 929, 958, 960, 984, 985, 996 and D20

Sch E - 1



--------------------------------------------------------------------------------



 



(See the list of Originators set forth on Exhibit III)

Sch E - 2



--------------------------------------------------------------------------------



 



Schedule F
Excluded Trux System Divisions 178, 208, 310, 329, 515, 721, 773, 776, 801, 936,
958, 986,
958R, F36, F38, F39, F73, L29, L30, L44, R97, T32, T32D, T35, T35A, T37, T92C,
U12, U60,
U61 AND U87

Sch F - 1